 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 1 of 61 PageID: 1




Christopher A. Seeger
SEEGER WEISS LLP
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
Tel: (973) 639-9100
cseeger@seegerweiss.com
James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
Tel: (973) 994-1700
Counsel for Plaintiffs and the Proposed Classes


                     UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF NEW JERSEY


 LORETTA FLYNN-MURPHY, LYNN COHN,
 and KELLY McNEW,                                     Civil Action No. ________________

 individually and on behalf of all others similarly
 situated,                                            CLASS ACTION COMPLAINT and
                                                      DEMAND FOR JURY TRIAL
 Plaintiffs,

 v.

 JAGUAR LAND ROVER NORTH AMERICA,
 LLC, a Delaware Limited Liability Company

 Defendant.
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 2 of 61 PageID: 2




                                                     TABLE OF CONTENTS
I.                       INTRODUCTION ................................................................................................... 1

II.                      JURISDICTION AND VENUE ............................................................................ 3

III.                     PARTIES .................................................................................................................. 3

       Plaintiff Flynn-Murphy............................................................................................................ 3

       Plaintiff Cohn .......................................................................................................................... 4

       Plaintiff McNew ...................................................................................................................... 5

       Defendant ................................................................................................................................. 7

IV.                      FACTUAL ALLEGATIONS................................................................................. 8

       A.                Turbocharger Operation ....................................................................................... 8

       B.                Class Vehicle Engines & Defendant’s Turbocharger ........................................ 12

       C.                The Turbocharger Defect ................................................................................... 13

       D.                Defendant Marketed the Class Vehicles as Clean and Safe While Knowing
       About the Turbocharger Defect ............................................................................................. 15

       E.                Relevant Warranties ........................................................................................... 25

V.                       TOLLING OF THE STATUTE OF LIMITATIONS ..................................... 26

VI.                      CHOICE OF LAW ALLEGATIONS ................................................................ 27

VII.                     CLASS ACTION ALLEGATIONS .................................................................... 28

VIII.                    CLAIMS FOR RELIEF ....................................................................................... 31

                         A. Claims Brought on Behalf of the Nationwide Class ..................................... 31

       COUNT I (Fraud) .................................................................................................................. 31

       COUNT II (Breach of Contract) ............................................................................................ 33

       COUNT III (Negligent Misrepresentation) ........................................................................... 35

       COUNT IV (Breach of Express Warranty) ........................................................................... 36

       COUNT V (Breach of Implied Warranty) ............................................................................. 39


                                                                         ii
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 3 of 61 PageID: 3




      COUNT VI (Violation of the Magnuson-Moss Warranty Act (“MMWA”) 15 U.S.C. § 2301,
      et seq On behalf of the Nationwide Class) ............................................................................ 42

      COUNT VII (Unjust Enrichment) ......................................................................................... 45

      COUNT VIII (Violation of the New Jersey Consumer Fraud Act (“NJCFA”) on behalf of the
      National and the Alternate New Jersey Sub-Class)................................................................ 46

         B.          Allegations on behalf of the alternative subclasses (in addition to Counts I-VII
         which are asserted for the Michigan and Oklahoma subclasses) ...................................... 49

      COUNT IX Violation of the Michigan Consumer Protection Act, (“MCPA”), Mich. Comp.
      Laws § 445.901, et seq. (on behalf of Plaintiff Cohn and the Michigan Sub-Class).............. 49

      COUNT X Violation of Oklahoma Consumer Protection Act, Okla. Stat. Tit. 15 § 751, et
      seq (on behalf of Plaintiff McNew and the Oklahoma Sub-Class) ....................................... 54

IX.                  PRAYER FOR RELIEF ...................................................................................... 56

X.                   DEMAND FOR JURY TRIAL ........................................................................... 58




                                                              iii
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 4 of 61 PageID: 4




 I.     INTRODUCTION

        1.     Plaintiffs Loretta Flynn-Murphy, Lynn Cohn, and Kelly McNew, bring this class

action against Jaguar Land Rover North America, LLC (“JLRNA” or “Defendant”), individually

and on behalf of all persons in the United States who purchased, own, owned, lease, or leased a

2012 through 2017 model year 2.0 Liter Land Rover Range Rover Evoque; 2015 through 2017

model year 2.0 Liter Land Rover Discovery Sport; or a 2013 through 2015 model year 2.0 Liter

Land Rover LR2 (the “Class Vehicles”), for Defendant’s violations of the New Jersey Consumer

Fraud Act (and other consumer protection statutes), breaches of express and implied warranty,

fraudulent omission, and unjust enrichment resulting from Defendant’s concealment of a known

defect in the Class Vehicles.

        2.     Defendant wrongfully and intentionally concealed a defect (“Turbocharger

Defect”) in the turbocharger assembly (“Turbocharger”) in the Class Vehicles. The Turbocharger

design is insufficient to survive for its useful life in the operational environment of the engine.

As a result of the Turbocharger Defect, regular operational vibrations, temperature fluctuations,

and other forces cause the Turbocharger’s internal assembly to crack and catastrophically fail at

or near the mechanical structure that supports the Turbocharger operation, leading to pieces of

the component becoming loose and/or ricocheting around inside the housing, damaging the

turbine blades and leading swiftly to the failure of the Turbocharger.

        3.     The Turbocharger Defect exposes owners to unsafe conditions and decreased

engine performance. In particular, the Turbocharger Defect causes the sudden failure of the

Turbocharger, derating the engine (going into sudden “limp” mode), reducing engine efficiency

and “clean” operation. When the Turbocharger fails as a result of the Turbocharger Defect during




                                                 1
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 5 of 61 PageID: 5




operation, an owner will be left unable to accelerate safely into or with traffic, or become stranded

along the roadside needing complex mechanical assistance.

        4.     As a result of the Turbocharger Defect, the Turbochargers fail long before the end

of the useful life of the vehicle, exposing owners not only to sudden and severe risks of an

underperforming engine, but also leaving owners with thousands of dollars in repair bills and a

choice between fixing the Turbocharger at great expense or junking their vehicles when they are

only worth nominally more than the costs of replacing the Turbocharger.

        5.     Despite Defendant’s knowledge of the Turbocharger Defect, Defendant never

disclosed to Plaintiffs and members of the Classes that the defect existed or that drivers and

occupants of the Class Vehicles are at risk. Notwithstanding the expected life of such an

integrated part, and the hazards posed by the defect, Defendant has not issued a recall for the

defective Turbocharger, and has refused to repair or replace the Turbocharger outside of the time

periods covered by its limited express warranties. Accordingly, Defendant has wrongfully and

intentionally transferred the cost of repair or replacement of the Turbocharger to Plaintiffs and

members of the Classes by fraudulently concealing the existence of the defect, which Defendant

knows will typically occur after the expiration of the relevant warranties.

        6.     Based on the status of Plaintiffs’ current investigation, the same defective

Turbocharger is integrated into the engines of the Class Vehicles.            However, Plaintiffs’

investigation is continuing.

        7.     As a direct result of Defendant’s wrongful conduct, Plaintiffs and members of the

Classes have suffered damages and bring this class action complaint to recover, including, inter

alia: (1) out-of-pocket expenses for repair or replacement of the Turbocharger, other engine parts,




                                                  2
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 6 of 61 PageID: 6




or the entire engine; (2) costs for future repairs or replacements; (3) sale of their vehicle at a loss;

and/or (4) diminished value of their vehicles.


 II.     JURISDICTION AND VENUE


          8.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2).

The matter in controversy, exclusive of interest and costs, exceeds the sum or value of

$5,000,000 and is a class action in which there are more than 100 members of the Classes,

members of the Classes (as defined below) are citizens of states different from Defendant, and

greater than two-thirds of the members of the Classes reside in states other than the states in

which Defendant is a citizen. This Court has jurisdiction over supplemental state law claims

pursuant to 20 U.S.C. § 1367 and jurisdiction over the Magnuson Moss Warranty Act claim by

virtue of diversity jurisdiction being exercised under the Class Action Fairness Act (“CAFA”).

         9.     Venue properly lies in this District pursuant to 28 U.S.C. § 1391(a), (b) and (c)

because Defendant JLRNA is headquartered in Mahwah, New Jersey, and Defendant have

marketed, advertised, sold, and/or leased the Class Vehicles within this District through

numerous dealers doing business in the District, including in Englewood (Bergen County),

Eatontown (Monmouth County), and Cherry Hill (Camden County).


 III.    PARTIES


         Plaintiffs

         Plaintiff Flynn-Murphy

         10.    Plaintiff Loretta Flynn-Murphy is a citizen of the State of New York and resides

in the town of Monroe. On or around May 1, 2017, Plaintiff purchased a 2015 Land Rover LR2

from a JLRNA authorized dealer, Land Rover Paramus, in Paramus, NJ for personal use.

                                                   3
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 7 of 61 PageID: 7




           11.   Unbeknownst to Plaintiff Flynn-Murphy at the time of purchase in 2017,

Plaintiff’s vehicle contained the Turbocharger Defect. On or around April 2020, Plaintiff Flynn-

Murphy’s 2015 Land Rover LR2 experienced the Turbocharger failure, which caused

catastrophic failure of the vehicle’s engine. The vehicle was brought to the dealer multiple times

for service, and Plaintiff informed the dealer of performance issues as well as an odor coming

through the vents. The dealer noted: “crack in manifold/turbo.”

           12.   As a result of the Turbocharger failure, Plaintiff Flynn-Murphy was forced to

replace the Turbocharger. None of the marketing materials, advertisements or other disclosures

or representations made by Defendant and received by Plaintiff and members of the Classes

contained any disclosure relating to the defect or premature failure of the Turbocharger in the

Class Vehicles. Had Defendant disclosed that the defects in the Turbocharger would require

Plaintiff to spend thousands of dollars to repair or replace the Turbocharger, other engine parts,

and/or the engine, Plaintiff would not have purchased her vehicle, or would have paid less for her

vehicle.

           Plaintiff Cohn

       13.       Plaintiff Lynn Cohn is a citizen of the State of Michigan and resides in West

Bloomfield Township. On or around January 1, 2016, Plaintiff purchased a 2015 Land Rover

Evoque from a JLRNA authorized dealer, Land Rover Farmington Hills, in Farmington Hills, MI

personal use.

       14.       Unbeknownst to Plaintiff Cohn at the time of purchase in 2016, Plaintiff’s vehicle

contained the Turbocharger Defect. On or around September 2019, Plaintiff’s 2015 Land Rover

Evoque experienced the Turbocharger failure, which caused catastrophic failure of the vehicle’s

engine. The vehicle was brought to the dealer for service, and Plaintiff Cohn informed the dealer



                                                  4
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 8 of 61 PageID: 8




that the vehicle lost power and was unable to accelerate over 30mph. The dealer noted: “the turbo,

radiator and cooling system needed to be replaced.”

       15.     As a result of the Turbocharger failure, Plaintiff was forced to replace the

Turbocharger, radiator and cooling system. None of the marketing materials, advertisements or

other disclosures or representations made by Defendant and received by Plaintiff and members

of the Classes contained any disclosure relating to the defect or premature failure of the

Turbocharger in the Class Vehicles. Had Defendant disclosed that the defects in the Turbocharger

would require Plaintiff to spend thousands of dollars to repair or replace the Turbocharger, other

engine parts, and/or the engine, Plaintiff would not have purchased her vehicle, or would have

paid less for her vehicle.

       Plaintiff McNew

       16.     Plaintiff Kelly McNew is a citizen of the State of Oklahoma and resides in Noble

Township. On or around January 1, 2017, Plaintiff purchased a 2015 Land Rover Evoque from a

JLRNA authorized dealer, Land Rover Oklahoma City, in Oklahoma City, OK for personal use.

       17.     Unbeknownst to Plaintiff at the time of purchase in 2017, Plaintiff’s vehicle

contained the Turbocharger Defect. Between February 2020 and August 2020, Plaintiff’s 2015

Land Rover Evoque experienced the Turbocharger failure, which caused catastrophic failure of

the vehicle’s engine. The vehicle was brought to the dealer for service in February 2020, and

Plaintiff informed the dealer that the vehicle is having performance issues. The dealer neglected

the problem with the Turbocharger, but replaced the power transfer unit instead. In August 2020,

Plaintiff’s vehicle was serviced again due to continuing performance issues. The dealer noted:

“vehicle is unsafe to drive as turbo and wheel bearings needed to be replaced.”

       18.     As a result of the Turbocharger failure, Plaintiff was forced to replace the



                                                 5
 Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 9 of 61 PageID: 9




Turbocharger and power transfer unit. None of the marketing materials, advertisements or other

disclosures or representations made by Defendant and received by Plaintiff and members of the

Classes contained any disclosure relating to the defect or premature failure of the Turbocharger

in the Class Vehicles. Had Defendant disclosed that the defects in the Turbocharger would require

Plaintiff to spend thousands of dollars to repair or replace the Turbocharger, other engine parts,

and/or the engine, Plaintiff would not have purchased her vehicle, or would have paid less for her

vehicle.

       19.       When Plaintiffs and members of the Classes purchased or leased their Class

Vehicles, they reasonably relied on the reasonable expectation that the Class Vehicles’

Turbocharger would last the useful life of the engine without the need for repair or replacement

and/or would not pose and sudden and unexpected safety risk. Had Defendant disclosed that the

Turbocharger was prone to premature failure and/or a sudden and unexpected safety risk,

Plaintiffs and Class members would not have purchased or leased the Class Vehicles, or would

have paid less for their vehicles. Further, had Defendant disclosed that the Turbocharger in the

Class Vehicles would not last for the expected useful life, Plaintiffs and members of the Classes

would have demanded repair or replacement during the relevant warranty periods at no cost to

Plaintiffs and members of the Classes – as provided for in Defendant’s warranties.

           20.   The Class Vehicles were operated in a reasonably foreseeable manner and as the

vehicles were intended to be used. Plaintiffs and members of the Classes have suffered an

ascertainable loss as a result of Defendant’s deceptive conduct, breach of contractual, common

law and statutory duties, and omissions and/or misrepresentations associated with the

Turbocharger defect, including but not limited to, out-of-pocket losses and/or the costs of future

repairs or replacements, and diminished performance and value of their respective vehicles.



                                                 6
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 10 of 61 PageID: 10




          21.   Neither Defendant nor any of its agents, dealers, or other representatives informed

Plaintiffs and members of the Classes of the premature failure of the Turbocharger and/or the

defective nature of the Turbocharger prior to the purchase or lease of the Class Vehicles.

         Defendant

          22.   Defendant Jaguar Land Rover North America, LLC (“JLRNA”) is an automobile

design, marketing, sale, leasing, distribution, and warranting Delaware limited liability company

with its corporate headquarters and principle place of business in Mahwah, New Jersey. This

entity was created in connection with Ford Motor Company’s sale of its Land Rover branded

business entities to Defendant Tata Motors Limited. Land Rover is a subsidiary of Jaguar Cars

Limited, a United Kingdom business entity that is a subsidiary of Jaguar Land Rover Limited,

another United Kingdom business entity which, in turn, is a subsidiary of Tata Motors, a business

entity of the Republic of India. Land Rover was formerly known as Land Rover North America,

Inc., and is the successor in interest to Land Rover North America, Inc. Land Rover designs,

distributes, markets, services, repairs, sells, and leases passenger vehicles, including the Class

Vehicles, nationwide.

          23.   At all relevant times, JLRNA acted as authorized agent, representatives, servants,

employees and/or alter egos of its parent companies while performing activities including but not

limited to advertising, warranties, warranty repairs, dissemination of technical information and

monitoring the performance of Land Rover vehicles in the United States, including substantial

activities that occurred within this jurisdiction.

          24.   At all times relevant to this action, Defendant manufactured, distributed, sold,

leased, and warranted the Class Vehicles under the Land Rover brand name throughout the United

States. Defendant and/or its agents designed, manufactured, and/or installed the defective exhaust



                                                     7
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 11 of 61 PageID: 11




manifold/Turbocharger component in the Class Vehicles. Defendant and/or its agents also

developed and disseminated the owner’s manuals and warranty booklets, USA Warranty

and Maintenance schedules, advertisements, and other promotional materials relating to the Class

Vehicles.


 IV.     FACTUAL ALLEGATIONS


   A. Turbocharger Operation

            25.   Turbochargers have been used in engine applications for many years. The first

applications were on diesel engines which required a higher air to fuel ratio, and were the

mechanism to force additional air to the engine. Similarly, turbochargers have been used in

gasoline powered aircraft engines in order to compensate for the reduction in air density at flying

altitude. In automotive applications turbochargers (and a similar technology, the supercharger, in

high performance race cars) for many years. Since the 1970’s turbochargers have been used

occasionally in standard automotive applications as a way to improve fuel economy and reduce

emissions by reducing weight. More recently as fuel economy and emission standards have

tightened further, and turbocharger design and technology have advanced, turbochargers have

become ubiquitous in diesel engines, and much more common in gasoline engines.

            26.   The demands of the modern turbocharger have resulted in numerous

improvements over the years. First, to maximize performance, thermal losses between the engine

cylinders and the inlet to the turbo are minimized. To prevent heat loss, the stainless-steel exhaust

manifold is typically enclosed with a metal shroud (jacket or housing) with an insulating air gap.

Second, the turbo charger is located as close as possible to the engine block to reduce heat loss

or heat storage in the exhaust manifold. That is, the turbocharger is put into direct contact with

the engine block.

                                                  8
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 12 of 61 PageID: 12




           27.   A turbocharger works by using pressurized, high temperature engine exhaust to

spin a turbine impeller, which is connected to the compressor by a common shaft and turned by

the turbine. The compressor then pressurizes the air going into the cylinders via the intake

manifold. 1 This is known as “boosting.”




           28.   Turbochargers are a forced induction system that compresses air flowing into a

vehicle’s engine, allowing the engine to burn more fuel by forcing more air into the vehicle’s

cylinders. This translates to greater power and power density (which is the power divided by the

displacement of the engine). That is, it allows a smaller engine to perform like a bigger engine.




1
    https://auto.howstuffworks.com/turbo.htm (last visited 10/12/2020)
                                                 9
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 13 of 61 PageID: 13




         29.   A turbocharger is attached to the exhaust manifold of the engine, where it

harnesses the energy of the hot exhaust leaving the engine to drive a compressor which forces

more air into the engine. Exhaust is channeled from each cylinder of the engine through the volute

in the turbocharger which directs and focuses the force of the exhaust over the turbine. Since the

amount of fuel consumed is limited by the amount of air available for the combustion process,

the additional air flow provided by the turbocharger, allows for more fuel to be used thus

increasing the power output. In addition, the thermodynamic efficiency of the engine is improved

by taking advantage of otherwise wasted exhaust energy.

         30.   A turbocharger is subject to a wide range of exhaust flows and temperatures

(among the other conditions) that change often and quickly as the engine’s speed and load change

dynamically during the many accelerations and decelerations encountered in typical driving. For

example, when a vehicle is first started, the exhaust side of the turbo charger will be close to

ambient temperature, while at full load operation the exhaust temperature can reach 2000 degrees

Fahrenheit. The hot pressurized exhaust stream is not uniformly smooth, but rather rapidly

                                                10
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 14 of 61 PageID: 14




pulsing in nature owing to the fact that the cylinder exhaust values open and close multiple times

during each revolution of engine. These non-steady events create stresses on the structure of the

turbocharger. Further, at some engine speeds a resonant frequency may be achieved whereby the

forces imparted on internal components are significantly amplified.

         31.   In such an extreme environment, the turbocharger must operate with precision.

The shaft connecting the turbine to the compressor will spin at a rate of tens of thousands of

revolutions per minute and upwards of 200,000 rotations of the turbocharger axle each minute

when operating at maximum speed. To ensure long and efficient operation of a turbocharger, the

design must accommodate such extreme operational environments and maintain critical

clearances and tolerances

         32.   As Defendant describes it in its “Turbocharger Manual” 2 the Turbocharger needs

to accommodate and be protected from the extreme conditions in which it operates:

         The Turbocharger is an exhaust-driven centrifugal air compressor which
         increases power output by supplying compressed air to the engine. The turbine
         wheel of the Turbocharger uses the engine's exhaust gasses to drive the
         compressor wheel at speeds of up to 195,000 RPM. The compressor wheel draws
         in fresh air which is compressed and delivered through a charge air cooler to the
         engine cylinders.

         By turbocharging the engine, the pressure and density of the air entering the
         cylinders is increased, and therefore so is the amount of oxygen. This enables a
         greater quantity of fuel to be injected, thus increasing the engine’s power output,
         improving fuel consumption and the ability to maintain power at higher altitudes.

         The internal components are oil and coolant cooled. Engine oil and coolant are
         circulated through the center housing which acts as a heat barrier between the
         "hot" turbine and the "cold" compressor. The bearing is a sleeve type and is
         lubricated by engine oil. Oil is circulated to the Turbocharger center housing and
         returned to the sump through an oil drain to the cylinder block.


2
    See Evoque Manual: Fuel Charging and Controls – Turbocharger – GTDi 2.0L Petrol –
Turbocharger – System Operation and Component Description (published 09-Jun-2011), Exhibit
1 hereto (Pg. 15 of PDF) (Retrieved from https://cardiagn.com/evoque-2011-13-fuel-charging-
and-controls-gtdi-2-0l-petrol/) (last visited 10/12/2020).
                                                11
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 15 of 61 PageID: 15




   B. Class Vehicle Engines & Defendant’s Turbocharger

         33.   The Class Vehicles are equipped with a 2.0 liter in-line 4-cylinder gasoline engine

that were first introduced by Defendant in the 2011, for the 2012 model year. To obtain the kind

of power that these kinds of utility vehicles are associated with, Defendant incorporated a

Turbocharger to increase the power of these smaller engines, while maintaining the benefits of

greater fuel efficiency and lower tailpipe emissions.

         34.   Defendant incorporated the Turbocharger further into the engine and power train

than a typical turbocharger. The Turbocharger housing and the exhaust manifold are designed as

a single component eliminating the need to bolt the two pieces together, thus reducing weight

and heat transfer area:




         35.   As an integrated component to the engine and power train, the Turbocharger is


                                                12
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 16 of 61 PageID: 16




expected to last as long as the useful life of the vehicle without the need for repair or replacement.

For example, owners and lessors of Class Vehicles were provided with Federal Warranty and

Maintenance schedules that do not show any Turbocharger inspection or maintenance within the

first 100,000 miles. Recognizing this fact, Defendant placed the Turbocharger in such a location

in the engine that replacement requires over a day of highly skilled shop labor, adding to the

significant cost of the replacement Turbocharger.

   C. The Turbocharger Defect

         36.   The Turbocharger in Defendant’s vehicles were not adequately designed for the

task Defendant gave them and are defective.

         37.   Incorporation of the turbocharger with the exhaust manifold in Defendant’s

Turbocharger increases the operational extremes that the Turbocharger is exposed to.

         38.   In the expected, albeit extreme, operational environment of the engine, the

internally mounted volute (the part that channels the force of the exhaust to the turbine) and its

supporting structure in the exhaust manifold portion of the Turbocharger assembly experience

accelerated metal fatigue and premature failure. As a result, the volute becomes loose and although

remaining contained, may rattle around in the exhaust manifold. Eventually, the loose volute can

no longer maintain critical clearances with the turbine and contacts the turbine (which is spinning

at a high rate of speed), causing breaking, chipping, and erosion of the metal turbine blades. The

Turbocharger may fail immediately, or it may continue to run while the damage worsens and

performance is increasingly degraded as the turbine blades are eroded. In the end, the turbine

become ineffective in extracting power from the exhaust and the compressor fails to make the

desired level of boost and, ultimately provides no boost at all.

         39.   The effect of the Turbocharger Defect are disastrous. The turbine will cease to



                                                  13
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 17 of 61 PageID: 17




operate properly, if at all, leading to sluggish performance, high emissions, and derating the engine

to prevent further damage. When this occurs during operation, an owner may be left unable to

accelerate safely into or with traffic, or become stranded along the roadside needing complex

mechanical assistance.

         40.   When the Turbocharger fails as a result of the Turbocharger Defect, the owner will

find the vehicle loses power and acceleration. Typically the “check engine” light will go on, and

be left requiring immediate service assistance.

         41.   More importantly, the failure of the Turbocharger creates a hazard. When the

Turbocharger fails completely, the engine becomes nonresponsive and the vehicle will not

accelerate and loses power. This condition makes the vehicle unsafe to drive in many cases such

as accelerating to enter a freeway on-ramp, or accelerate to avoid another vehicle, especially

when such performance, as in the case of Defendant’s vehicles, is an expected feature of the

vehicle’s operation. In addition the maximum speed of the vehicle will be compromised such

that it may not be possible to keep up with traffic in highway or freeway conditions, particularly

if the road grades are significant.

         42.   As a result of the Turbocharger Defect, the Turbochargers fail long before the end

of the useful life of the vehicle and the engine. However, it is typical to see the Turbocharger fail

due to the Turbocharger Defect just after the relevant warranty period has lapsed, leaving the

owner to face not only the unsafe and highly polluting conditions created by the failure of the

Turbocharger, but also the substantial costs of replacement for a known defective component. The

Turbocharger is sufficiently integrated into the engine such that removal and replacement can

require 15-20 hours of labor. In addition to the thousands of dollars for the replacement part, the

total cost of labor and additional parts lead to a total repair cost upwards of $6,000, or more. Given



                                                  14
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 18 of 61 PageID: 18




the value of the vehicles at such a time, this leaves owners with the unenviable choice of paying a

substantial fraction of the value of the vehicle to repair this defect or selling the vehicle at a

substantial loss.

           43.   Defendant’s failure to issue a recall and replace the defective Turbocharger was

unreasonable and caused economic damages and environmental and safety hazards for the Class

Members.

      D. Defendant Marketed the Class Vehicles as Clean and Safe While Knowing About

         the Turbocharger Defect

           44.   Knowledge and information regarding the Turbocharger Defect were in the

exclusive and superior possession of Defendant and its dealers, and that information was not

provided to Plaintiffs and members of the Classes.

           45.   Notwithstanding Defendant’s exclusive and superior knowledge of the

Turbocharger Defect, Defendant failed to disclose the defect to consumers at the time of purchase

or lease of the Class Vehicles (or any time thereafter) and continued to sell Class Vehicles

containing the defect through the at least the 2017 model year. Defendant have intentionally

concealed that the Turbocharger is defective, prone to premature failure and presents a safety risk

and a risk to the environment rather than disclosing these risks to consumers, including Plaintiffs

and members of the Sub-Classes, and the public.

           46.   In addition to concealing the defective Turbocharger, Defendant marketed the

benefits of the Class Vehicles’ turbocharged engines, which “offer[ed] improved fuel efficiency”

while minimizing “the impact on the planet.” 3 Additionally, Defendant touted the Class Vehicles’

“advanced turbocharging and twin independent variable valve timing” which allegedly



3
    2014 Evoque Catalog Brochure, Exhibit 2 hereto, at 23.
                                                 15
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 19 of 61 PageID: 19




“lower[ed] fuel consumption and CO2 emissions…” 4 Defendant even highlighted “a unique

exhaust manifold for quicker warm-up and lower emissions” as a selling point of the Class

Vehicles’ 2.0 liter engine, 5 while pushing “SAFETY AND SUSTAINABILITY” of the 2013

Evoque. 6




            47.   Defendant concealed the Turbocharger defect and nonetheless marketed the Class

Vehicles with additional knowledge of the defect via consumer complaints such as those made

to the NHTSA. Defendant have a duty to monitor NHTSA and similar consumer complaints as

part of its continuous obligation to identify potential defects in its vehicles.

            48.   Below is a small sample of consumer complaints made to NHTSA regarding

failures of Defendant’s Turbocharger:

             a. NHTSA ID Number: 11162020
                Incident Date November 7, 2018
                Consumer Location ALSIP, IL

4
  2013 Evoque Catalog Brochure, Exhibit 3 hereto, at 15.
5
  2012 Evoque Catalog Brochure, Exhibit 4 hereto, at 23.
6
  2013 Evoque Catalog Brochure, Exhibit 3 hereto, at 28.
                                                  16
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 20 of 61 PageID: 20




            Vehicle Identification Number SALVT2BG3CH****
            TL* THE CONTACT OWNS A 2012 LAND ROVER RANGE ROVER
            EVOQUE. WHILE DRIVING FOR AN EXTENDED PERIOD OF TIME, THE
            CONTACT FELT SICK, SLEEPY, AND SUFFERED HEADACHES AND
            VOMITING. THERE WERE NO WARNING INDICATORS ILLUMINATED.
            THE CONTACT'S SON NOTICED AN ABNORMAL ODOR IN THE
            VEHICLE. THE CONTACT TOOK THE VEHICLE TO THE DEALER (LAND
            ROVER HINSDALE, 300 E OGDEN AVE, HINSDALE, IL, 301-521-3426)
            WHERE IT WAS DIAGNOSED THAT THERE WAS A CRACK IN THE
            TURBO MANIFOLD THAT NEEDED TO BE REPLACED. THE VEHICLE
            WAS NOT REPAIRED. THE CONTACT WENT TO THE HOSPITAL AND
            FOUND CARBON MONOXIDE IN HER BLOODSTREAM. THE
            MANUFACTURER WAS MADE WARE OF THE FAILURE AND
            INFORMED THE CONTACT THAT HER WARRANTIES HAD EXPIRED.
            NO FURTHER ASSISTANCE WAS PROVIDED. THE FAILURE MILEAGE
            WAS 49,000.

         b. NHTSA ID Number: 10704618
            Incident Date December 11, 2014
            Consumer Location COLORADO SPRINGS, CO
            Vehicle Identification Number SALVP2BG5CH****
            I TOOK MY CAR IN TO THE LAND ROVER SERVICE DEPT WHERE I
            PURCHASED MY VEHICLE BECAUSE I SMELLED EXHAUST THROUGH
            THE VENTS AND I WAS GETTING HEADACHES EVERY TIME I DROVE.
            ON MY FIRST VISIT THEY TOLD ME THEY COULD NOT FIND
            ANYTHING WRONG. AFTER A MONTH OF CONTINUED EXHAUST
            ISSUES I TOOK IT TO A DIFFERENT LAND ROVER SERVICE DEPT AND
            THEY EVENTUALLY FOUND A HAIRLINE FRACTURE IN THE TURBO.
            THEY QUOTED ME $6,500 FOR THE REPAIR AND ADVISED ME THAT IT
            WAS NOT COVERED BY WARRANTY. THEY TOLD ME TO SIMPLY RUN
            MY AIR/HEATER ON MANUAL VERSUS AUTOMATIC AND DRIVE
            WITH A WINDOW CRACKED. I AM CURRENTLY TRYING TO FIND
            SOMEONE THAT WILL WORK ON MY EVOQUE THAT COULD
            POSSIBLY WELD THE FRACTURE RATHER THAN REPLACING THE
            ENTIRE SYSTEM BUT HAVING DIFFICULTY. *TR

         c. NHTSA ID Number: 11291924
            Incident Date December 26, 2019
            Consumer Location EL PASO, TX
            Vehicle Identification Number SALVN2BG8DH****
            WHILE DRIVING MY CAR ON A ROAD AND ATTEMPTING TO MERGE
            ONTO A HIGHWAY (I10) IT LOST THE ABILITY TO ACCELERATE. THE
            VEHICLE WOULD THEN NOT SHIFT ABOVE 3RD GEAR (AUTOMATIC).
            WHEN I PLACED IT MANUALLY INTO HIGHER GEARS IT TRIED TO

                                      17
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 21 of 61 PageID: 21




            AUTOMATICALLY DOWNSHIFT. I WAS UNABLE TO ACCELERATE TO
            MERGE ONTO THE HIGHWAY. I HAD TO PLACE ON MY FOUR WAYS
            AND MAKE AN EMERGENCY STOP TO AVOID AN ACCIDENT CAUSING
            A VERY UNSAFE DRIVING SITUATION. THE DEALERSHIP SAID THAT
            THE TURBO COMPONENT HAD FAILED AND NEEDED TO BE
            REPLACED. AFTER IT WAS REPLACED I ASKED WHAT HAD CAUSED
            THE FAILURE AND THEY SAID THAT NOTHING I DID CAUSED IT. IT IS
            APPARENTLY A COMMON ISSUE FOR THE TURBO COMPONENT TO
            FAIL IN THE 2012-2014 MODELS. I WAS NOT WARNED ABOUT THIS
            SAFETY ISSUE AND THEY SAID IT IS CAUSED BY A KNOWN
            MECHANICAL ISSUE. THEY ALSO SAID THE REPLACED THE TURBO
            COMPONENT WITH AN ALTERNATE PART NUMBER BECAUSE THE
            ONE ORIGINALLY IN MY VEHICLE FAILS SO OFTEN THEY NO LONGER
            USE IT. THIS OCCURS OFTEN ENOUGH THEY ALREADY HAD THE
            PART IN STOCK. I THINK THEY SHOULD BE FORCED TO RECALL
            THESE FAULTY TURBO PARTS. I HAVE THE SERVICE RECORD IF
            NEEDED.

         d. NHTSA ID Number: 1124427
            Incident Date August 14, 2019
            Consumer Location NEWARK, OH
            Vehicle Identification Number SALVP2BG9DH****
            76K MILES AND TURBO CHARGER NEEDS REPLACED. $3,454.00.
            RIDICULOUS. NO TEPAIR SHOULD BE THIS MUCH. MANY ONLINE
            COMPLAINTS AT SIMILAR MILES. FOR A 4 CYLINDER ENGINE THIS IS
            HORRIBLE! NOTICED SLOW ACCELERATION WHEN ATTEMPTING TO
            GO UP HILLS.

         e. NHTSA ID Number: 11192765
            Incident Date November 13, 2018
            Consumer Location HAYWARD, CA
            Vehicle Identification Number SALVR2BG7DH****
            I HAVE 50234 MILEAGE IN MY VEHICLE AND MY TURBO WENT OUT I
            TOOK IT THE DELLER SHOP AND THEY DON'T COVER OR GIVE ME
            ANY KIND OFF DISCOUNT IF I NEW FROM THE BEGINNING I WELL
            NOT GONNA BY THIS CAR. I THOUGHT THIS CAR IS SUPPORT TO BE
            RELIABLE CAR I WANT SOME ONE TO ANSWER THIS FOR ME OR I
            WELL TAKE FATHER ACTION ASAP.

         f. NHTSA ID Number: 11192373
            Incident Date March 12, 2019
            Consumer Location DENVER, CO
            Vehicle Identification Number SALVR2BG2DH****
            UPON STARTING THE ENGINE IN THE GARAGE WITH THE HEAT

                                      18
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 22 of 61 PageID: 22




            SYSTEM ON THE EXHAUST FROM THE ENGINE ENTERS THE CABIN
            OF THE CAR WITH CARBON MONOXIDE FUMES. SMELL IS
            SICKENING, POISONOUS, AND DANGEROUS. THE CAUSE AS PER MY
            REPAIRMAN: THE EXHAUST MANIFOLD HAS A FAULTY DESIGN. THE
            PIECES ARE WELDED, THE WELDING FAILS, A CRACK ALLOWS
            CARBON MONOXIDE TO LEAK INTO THE CABIN OF THE VEHICLE.
            THE EXHAUST MANIFOLD AND TURBO CHARGER ARE ONE PIECE.
            REPAIR COSTS OVER $3000. THE CAR HAS 44,000 MILES ON IT. THE
            NEWLY INSTALLED EXHAUST MANIFOLD/TURBO CHARGER IS THE
            SAME DESIGN THAT FAILED, LAND ROVER HASN'T MADE ANY
            CHANGES. IT'S LIKELY THIS NEW PART WILL FAIL AS WELL.

         g. NHTSA ID Number: 11102828
            Incident Date June 3, 2018
            Consumer Location HIGHLANDS, NC
            Vehicle Identification Number N/A
            VEHICLE HAS JUST OVER 50,000 MILES , WARRANTY EXPIRES AT
            50,000. LOOKING ON THE INTERNET I FOUND THAT THE 2013-2015
            MODELS OF THIS CAR HAS HAD HUNDREDS OF PROBLEMS WITH THE
            TURBO WHICH GOES OUT BEFORE AND AFTER 50,000 MILE ,MOST OF
            THE TIME LAND ROVER WILL NOT COVER ALWAYS BLAMING THE
            CONSUMER , I FOUND WELL OVER A MILLION HITS ON THE
            INTERNET CONCERNING THIS PROBLEM , BUT LAND ROVER
            REFUSES TO DO A RECALL, CAR ACTUALLY LOSES ALL POWER AND
            STOPS DEAD ANYWHERE WHEN IT BLOWS , IF YOU GO ON THE
            INTERNET YOU'LL SEE A CLUB THAT FORMED IN ENGLAND
            CONCERNING THIS , THERE ARE LITERALLY THOUSANDS OF
            COMPLAINTS ON THE FAULTY TURBO'S ON THE ENGINE ON THE
            2013-2015 RANGE ROVER EVOQUES,. LAND ROVER N.A. CUSTOMER
            SERVICE ACTUALLY BLAMED ME FOR NOT DOING OIL CHANGES ,
            WHICH I HAVE ALL RECEIPTS , SOCIAL MEDIA HAS HUNDREDS OF
            PAGES RELATING TO THE EVOQUES TURBO FAILURES, ALSO
            CONSUMER AFFAIRS HAS SEVERAL PAGES ON THE RANGE ROVER
            EVOQUES ENGINE AND TURBO PROBLEMS AND FAILURES , WHY
            HASNT THE U SGOVERMNENT FORCED A RECALL ON THIS SERIOUS
            SAFETY ISSUE, LIKE I PREVIOUSLY STATED , THIS HAPPENS WHEN I
            VEHICLE WAS ON THE INTERSTATE , I READ WHERE ONE GIRL IN
            OHIO WAS IN THE MIDDLE LANE OF AN INTERSATE AND HER CAR
            STOPPED DEAD ,ALMOST GETTING REAR ENDED , PLEASE ADDRESS
            THIS ISSUE

         h. NHTSA ID Number: 10870035
            Incident Date May 10, 2016
            Consumer Location PONCE, PR
            Vehicle Identification Number SALVN2BG1DH****

                                     19
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 23 of 61 PageID: 23




            MY EVOQUE ONLY 3 YEARS 63,000 MILES AND THE TURBO IS
            BROCKEN THE DEALER LAND ROVER SAN JUAN PUERTO RICO
            SORRY NO WARRANTY FOR WHAT MY EVOQUE ONLY 3 YEARS

         i. NHTSA ID Number: 11348546
            Incident Date March 1, 2019
            Consumer Location MCLOUD, OK
            Vehicle Identification Number SALVR2BG8EH****
            TURBO STOPPED WORKING FOR SECOND TIME AT 51,000 MILES, JUST
            OUT OF WARRANTY. THIS IS A KNOWN FAILURE AND SHOULD BE
            RECALLED.

         j. NHTSA ID Number: 11061155
            Incident Date October 5, 2017
            Consumer Location Unknown
            Vehicle Identification Number EH883207****
            WHILE DRIVING THE VEHICLE I EXPERIENCED A LOSS IN ENGINE
            POWER AND IT SEEMED TO BE AT A VERY HIGH RPM FOR A LOW
            SPEED. THE VEHICLE WOULD NOT GO OVER 30MPH AND HAD TO BE
            DRIVEN TO THE SHOP. IT WAS DIAGNOSED AS A BLOWN TURBO AND
            THE TURBO HAD TO BE REPLACE. ABOUT A MONTH LATER THE
            ENGINE NEEDS TO BE REPLACED. I BELIEVE A DIRECT
            CORRULATION BETWEEN THE TURBO AND ENGINE.

         k. NHTSA ID Number: 11042631
            Incident Date March 28, 2017
            Consumer Location BEVERLY HILLS, FL
            Vehicle Identification Number N/A
            WHILE DRIVING THE VEHICLE I EXPERIENCED A LOSS IN ENGINE
            POWER AND IT SEEMED TO BE AT A VERY HIGH RPM FOR A LOW
            SPEED. THE VEHICLE WOULD NOT GO OVER 30MPH AND HAD TO BE
            DRIVEN TO THE SHOP. IT WAS DIAGNOSED AS A BLOWN TURBO AND
            THE TURBO HAD TO BE REPLACE.

         l. NHTSA ID Number: 11319199
            Incident Date March 22, 2020
            Consumer Location BLOOMFIELD HILLS, MI
            Vehicle Identification Number SALVT1BG6FH****
            I WAS DRIVING ON THE HIGHWAY GOING APPROXIMATELY THE
            SPEED LIMIT OF 75 MPH WHEN ALL THE SUDDEN THE CAR BEGAN
            MAKING A KNOCKING NOISE & STARTED LOSING POWER AND
            RAPIDLY DECELERATING OUT OF MY CONTROL. MY RPMS BEGAN
            RUNNING 7K+ AND I NEEDED TO JAM DOWN ON THE GAS PEDAL IN

                                       20
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 24 of 61 PageID: 24




            ORDER TO TRY AND MAINTAIN SPEED AND AVOID AN ACCIDENT,
            WHICH WORKED FOR A SECOND AND ACTUALLY ALLOWED ME TO
            GAIN BACK SPEED. HOWEVER, WITH THE GAS ALL THE WAY DOWN
            IT ONLY KEPT SPEED FOR A SHORT PERIOD UNTIL THE CHECK
            ENGINE LIGHT POPPED ON AND I BEGAN DROPPING DOWN SPEED
            AGAIN. I COULD NOT MAINTAIN SPEED. I IMMEDIATELY CHANGED
            TO THE RIGHT LANE AND WAS ABLE TO PULL OVER AT A REST STOP.
            I READ THE MANUAL, AND ACCORDING TO THE WARNING
            TRANSMISSION SIGNAL WHICH DISPLAYED, MY CAR MAY BE
            DRIVEN BUT PERFORMANCE MAY BE REDUCED AND I SHOULD
            IMMEDIATELY TAKE IT INTO A DEALER, WHICH I DID. I WAS LATER
            TOLD BY AN AUTHORIZED DEALER THAT “MY TURBO HAD BLOWN”
            WITH CRACKS ALONG WITH A DESTROYED SOLENOID AND OTHER
            PARTS RELATING TO THE SPEED OF MY CAR. IT CURRENTLY HAS
            UNDER 80K MILES AND IS IN THE REPAIR SHOP AS WE SPEAK. IT HAS
            HAD ROUTINE MAINTENANCE AND JUST UNDERWENT SERVICE
            CARE (REPLACED OIL/ OIL FILTER, TRANSMISSION FLUID , ETC) LESS
            THAN 2 MONTHS AGO. THE TOTAL ESTIMATED REPAIR COST
            RELATING TO THIS SAFETY CONCERN IS ROUGHLY $5,200 USD FROM
            AN AUTHORIZED DEALER (A NEW TURBO, SOLENOID, LABOR, ETC).

         m. NHTSA ID Number: 11278366
            Incident Date September 27, 2019
            Consumer Location GASSVILLE, AR
            Vehicle Identification Number SALVP2BG3FH****
            LOSS OF POWER. HIGH RPM, ECO MODE NOT WORKING. CHECK
            ENGINE LIGHT ON WITH CODE FOR TURBO LOSS OF POWER. ONLY
            47K MILES. WILL NOT SHIFT PROPERLY. MAJOR POWER LOSS

         n. NHTSA ID Number: 11277829
            Incident Date September 22, 2019
            Consumer Location LOUISVILLE, KY
            Vehicle Identification Number SALVR2BG7FH****
            TURBO BLOWS UP/GOES OUT WHILE DRIVING. MAKING INCLINED
            SPEEDS HARD TO REACH TO MOVE OUT OF WAY OF VEHICLES. HAS
            NO PEP BEHIND IT.

         o. NHTSA ID Number: 11192381
            Incident Date March 2, 2019
            Consumer Location DIX HILLS, NY
            Vehicle Identification Number SALVP2BG8FH****
            JUST PURCHASED MY CAR IN JULY 2018. WAS A PREVIOUS LEASED
            CAR WITH REGUIAR MAINTENANCE. I WAS DRIVING ON THE
            HIGHWAY AND MY CAR SUDDENLY WOULD NOT SHIFT GEARS NO

                                      21
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 25 of 61 PageID: 25




            PICKUP IN THE CAR. LUCKILY I WAS ABLE TO PULL TO SIDE OF THE
            ROAD TO PREVENT AN ACCIDENT AND TURN CAR OFF AND BACK ON
            AGAIN. CHECK ENGINE LIGHT CAME ON. WAS ABLE TO DRIVE TO AN
            AUTHORIZED LAND ROVER DEALER TO WHICH THEY STATE
            TURBOCHARGER HAS AN INTERNAL DEFECT AND A COMMON
            PROBLEM WITH MY MAKE AND MODEL CAR.

         p. NHTSA ID Number: 11186830
            Incident Date February 20, 2019
            Consumer Location DAYTON, WA
            Vehicle Identification Number SALVP2BG8FH****
            THE TURBO FAILED AT 42000 MILES, WAS REPLACED UNDER
            WARRANTY BY RANGE ROVER OF PORTLAND. THE TURBO HAS
            FAILED AGAIN AT 84000 MILES. BOTH FAILURES OCCURRED WHILE
            DRIVING ON A HIGHWAY PASSING ANOTHER VEHICLE AT
            APPROXIMATELY 65 MPH. I HAVE BEEN ADVISED BY AN
            AUTHORIZED RANGE ROVER REPAIRMAN. MESSER AUTOWERKS OF
            KENNEWICK, WA. THAT THE TURBOS FOR THE EVOQUE AND LR2
            HAVE A DESIGN FLAW, THERE IS AN INTERNAL COMPONENT THAT
            BREAKS OFF AND CAUSES THE TURBO TO FAIL. I RESEARCHED WITH
            YOUR WEBSITE AND RANGE ROVER THERE IS NO RECALL IN PLACE
            FOR MY MODEL AN YEAR

         q. NHTSA ID Number: 11328560
            Incident Date June 1, 2020
            Consumer Location KING, NC
            Vehicle Identification Number SALVR2BG3FH****
            THE TURBOCHARGER HAS GONE OUT AND THE VEHICLE HAS LESS
            THAN 60K MILES ON IT. HOW CAN THIS BE POSSIBLE? AREN’T LAND
            ROVERS A HIGH END VEHICLE??? THERE IS NO REASON THAT MY
            AMERICAN MADE CAR IS OLDER THAN THIS VEHICLE AND I HAVE
            HAD NO COSTLY REPAIRS ON IT. SOMEONE NEEDS TO REVIEW
            THESE TURBOCHARGERS AND ENSURE A BETTER QUALITY
            BECAUSE THESE CARS ARE TOO EXPENSIVE AS IT IS AND NOW TO
            FIX THIS I NEED TO PAY OVER $3000!!! IT’S NOT RIGHT! THE VEHICLE
            WILL ACCELERATE SLOWLY AND DRIVE ROUGH WHEN GEARS ARE
            CHANGING. THE CODES WE GET ARE FOR THE TURBO CHARGER

         r. NHTSA ID Number: 11331837
            Incident Date June 27, 2020
            Consumer Location MELISSA, TX
            Vehicle Identification Number SALVP2BG6EH****
            IT IS KNOWN THE 2014 RANGE ROVER/ENVOQUE HAS A TERRIBLE
            AND REPEATED PROBLEM WITH THE TURBO /SUPER CHARGER OVER

                                      22
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 26 of 61 PageID: 26




            BOOST CONDITION. IT COSTS THOUSANDS OF DOLLARS TO REPAIR.
            THIS IS DUE TO A FAILED DESIGN WITH THE EXHAUST SYSTEM AS
            RANGE ROVER CAME UP WITH A NEW DESIGN AFTER 2014



         s. NHTSA ID Number: 10478209
            Consumer Location: Fair Oaks Ranch, TX
            Vehicle Make/Model/Year: 2012 Evoque
            Manufacturer: Land Rover
            Vehicle Identification No. (VIN): SALVV2BG2CH****
            SUMMARY: WHILE DRIVING IN RAINY WEATHER FOR
            APPROXIMATELY ONE HOUR, I WENT TO ACCELERATE TO PASS A
            CAR AND THERE WAS A LOSS OF POWER, AMBER WANING LIGHT
            CAME ON, ENGINE LIGHT CAME ON AND I COULD NOT GO FASTER
            THAN 35 MPH. THIS COULD HAVE CAUSED A SERIOUS ACCIDENT BUT
            I WAS ABLE TO SLOW DOWN ENOUGH TO GET BACK IN THE SLOW
            LANE. CAR HAD TO BE TOWED TO DEALER THE NEXT DAY. THE
            LONER EVOQUE THEY GAVE ME DID THE SAME THING IN RAINY
            WEATHER ON SEPTEMBER 16, 2012.

         t. NHTSA ID Number: 10508351
            Consumer Location: Houston, TX
            Vehicle Make/Model/Year: 2012 Evoque
            Manufacturer: Land Rover
            Vehicle Identification No. (VIN): SALVT2BG7CH****
            SUMMARY: I WAS DRIVING VEHICLE AT ABOUT 65-70 MPH ON
            FREEWAY FOR ABOUT ONE HOUR. EXITED FREEWAY, STOPPED AT
            TRAFFIC LIGHT. WHEN LEAVING LIGHT, ACCELERATED NORMAL &
            INSTANTLY NOTICED THERE WAS VERY POOR ACCELERATION. THE
            ENGINE SERVICE LIGHT DISPLAYED & VEHICLE WOULD NOT GO
            OVER 35MPH. I THEN PULLED INTO PARKING LOT, TURNED CAR OFF
            FOR 2 MINUTES, RESTARTED & NO CHANGE IN PROBLEM. TOOK CAR
            TO DEALERSHIP WHERE I PURCHASED & VEHICLE WAS FIXED AT NO
            CHARGE.

         u. NHTSA ID Number: 10474124
            Consumer Location: Annapolis, MD
            Vehicle Make/Model/Year: 2012 Evoque
            Manufacturer: Land Rover
            Vehicle Identification No. (VIN): SALVV2BG2CH****
            SUMMARY: ON JULY 28, 2012 MY MOTHER AND I WERE DRIVING TO
            NEW ENGLAND FROM MARYLAND THROUGH INTERMITTENT
            THUNDERSTORMS AT SPEEDS ABOVE 65 MILES PER HOUR. I
            ATTEMPTED TO ACCELERATE TO PASS A VEHICLE WHEN THE
            ENGINE BEGAN TO LOSE POWER AND TOOK OVER 30 SECONDS TO

                                     23
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 27 of 61 PageID: 27




            REACH 40 MILES PER HOUR. I OBSERVED THE SPEED WARNING
            LIGHT AND THE AMBER ?CHECK ENGINE? LIGHT COME ON. I TRIED
            TO ACCELERATE TO PULL OFF OF THE ROAD BUT COULD ONLY
            DRIVE APPROXIMATELY 35-40 MILES PER HOUR UNTIL THE NEXT
            EXIT WHICH WAS OVER 2 MILES AHEAD (AS CARS UNSAFELY HAD
            TO SUDDENLY STOP BEHIND ME ON I-95 AS I MANEUVERED BACK
            INTO THE RIGHT TRAVEL LANE) SINCE THE VEHICLE WOULD NOT
            GO ANY FASTER. ONCE OFF OF THE ROAD (THE RAIN HAD CEASED) I
            TURNED OFF THE VEHICLE AND REMOVED THE 74 MILE AN HOUR
            SPEED WARNING AND THE AMBER ?CHECK ENGINE? LAMP WENT
            OFF AFTER TEN MINUTES OF DRIVING. I RESUMED MY TRIP
            THROUGH THE ON-AND-OFF-AGAIN RAIN FOR ANOTHER THREE
            HOURS AND DID NOT ATTEMPT TO ACCELERATE AGAIN. I LATER
            TOLD MY HUSBAND THAT I THOUGHT THAT THE SUDDEN SLOW
            ENGINE ACCELERATION AND SPEED IMPEDIMENT WAS A FUNCTION
            OF THE SPEED WARNING AND ASSUMED THAT TO BE THE CAUSE OF
            THE LACK OF SPEED AND ABILITY TO ACCELERATE. NEEDLESS TO
            SAY THIS WAS A FRIGHTENING EXPERIENCE FOR ME AND MY
            MOTHER.

            ON AUGUST 25TH MY HUSBAND AND I WERE DRIVING FOR OVER AN
            HOUR IN HEAVY RAIN AND IT HAPPENED AGAIN. UNLIKE MY
            EXPERIENCE, A WARNING MESSAGE THAT SAID ?RESTRICTED
            PERFORMANCE? CAME UP ON THE DASHBOARD AND THE AMBER
            CHECK ENGINE LIGHT WAS ON (THERE WAS ALSO AN AMBER
            HAZARD SIGNAL ON THE DASHBOARD). WHEN WE PULLED OVER,
            WE LOOKED IN THE OWNER?S MANUAL UNDER THE FOLLOWING
            WORDS: ?PERFORMANCE, ENGINE, AND WARNINGS, TO FIND THE
            RESTRICTED PERFORMANCE WARNING AND WHAT IT MEANT TO NO
            AVAIL. THE RAIN CONTINUED ON THIS EVENING AND WE DROVE
            (SLOWLY) HOME FOR THE REMAINING 20 MINUTES WHILE THE
            CHECK ENGINE LIGHT REMAINED RED.

         v. NHTSA ID Number: 10897792
            Consumer Location: North Tustin, CA
            Vehicle Make/Model/Year: 2013 Evoque
            Manufacturer: Land Rover
            Vehicle Identification No. (VIN): SALVR2BG2DH****
            SUMMARY: ENGINE MISFIRES CAUSING CAR TO LOSE POWER AND
            GO INTO 'RESTRICTED MODE'. THIS IS VERY DANGEROUS. IT
            HAPPENED AT HIGH SPEED, MAKING IT VERY UNSAFE TO PULL OVER
            TO THE SIDE OF THE HIGHWAY - ALMOST CAUSING A MULTIPLE
            VEHICLE ACCIDENT. TAKEN TO DEALER 3 TIMES AND THEY HAVE
            NOT RESOLVED THE ISSUE. INFORMED LANDROVER USA ABOUT MY
            CONCERNS AND THEY HAVE NOT BEEN HELPFUL - SAYING TAKE
            THE VEHICLE BACK TO THE DEALER AND PAY AN ADDITIONAL $380

                                     24
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 28 of 61 PageID: 28




               FOR DIAGNOSTICS AFTER ALREADY PAYING THEM $200 AS THE CAR
               IS NO LONGER UNDER WARRANTY. VEHICLE HAS $59,250 MILES.
               OTHER EVOQUE OWNERS ALSO EXPERIENCE SIMILAR PROBLEMS.

             w. NHTSA ID Number: 11152296
                Consumer Location: Garland, TX
                Vehicle Make/Model/Year: 2017 Evoque
                Manufacturer: Land Rover
                Vehicle Identification No. (VIN): SALVP2BG2HH****
                SUMMARY: THE VEHICLE COMPLETELY SHUT DOWN WHILE I WAS
                DRIVING ON A MAJOR HIGHWAY CAUSING A LIFE-THREATENING
                SITUATION. THIS IS THE SECOND TIME THE ISSUE HAS OCCURRED.
                THE FIRST TIME I WAS EXITING A HIGHWAY AND MANAGED TO GET
                TO THE ACCESS ROAD BEFORE THE ENGINE SHUT DOWN AGAIN. IT
                WILL RESTART AND IMMEDIATELY SHUT DOWN. IT SEEMS TO
                OCCUR WHEN SLOWING DOWN FOLLOWING HIGHWAY DRIVING AT
                55+MPH. BOTH INCIDENTS REQUIRED POLICE ASSISTANCE TO
                REDIRECT HEAVY TRAFFIC.

   E. Relevant Warranties

       49.     Defendant’s basic New Vehicle Limited Warranty provides bumper-to-bumper

coverage for four years or 40,000 miles during which time Defendant will repair or replace

components defective in materials or workmanship.

       50.     Because the performance of the turbocharger is critical to maintain the emissions

performance of the engine, it is covered under two governmentally mandated warranties: the

Federal Emissions Control System Warranties and the California Emissions Control System

Warranties.

       51.     The Federal Warranty provides a baseline of two years or 24,000 miles warranty

that the vehicle will pass emissions inspections (which is increased as part of most manufacturers

express limited warranties), and 8 year, 80,000 mile coverage for select parts (not including the

turbocharger assembly).

       52.     The California Emissions Control System Warranties established by the California

Air Resources Board, establishes a baseline period of three years or 30,000 miles where defective

                                               25
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 29 of 61 PageID: 29




emissions components are to be replaced without charge, and 7 years, or 70,000 miles for select

emissions-related components, including the turbocharger assembly. Although promulgated in

California, several other states have adopted California’s Emissions Warranty, sometimes called

the Section 177 states, after the California regulatory provision. The Section 177 states include

Connecticut, Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon,

Pennsylvania, Rhode Island, and Vermont.

          53.    Notwithstanding Defendant’s obligation to repair or replace defective components,

and its knowledge of the Turbocharger Defect, Defendant took no action to repair or replace the

Turbochargers in Plaintiffs Vehicles or the vehicles of the Class members.


 V.      TOLLING OF THE STATUTE OF LIMITATIONS


          54.    Any applicable statute of limitations has been tolled by Defendant’s knowing and

active concealment of the Turbocharger Defect and the misrepresentations and omissions

alleged herein. Through no fault or lack of diligence, Plaintiffs and members of the Classes were

deceived regarding the Turbocharger Defect and could not reasonably discover the latent nature

of the defect.

          55.    Knowledge and information regarding the Turbocharger Defect was in the

exclusive and superior possession of Defendant and its dealers, and was not provided to

Plaintiffs and members of the Classes, who could not reasonably discover the defect through due

diligence. Based on pre-production testing, design failure mode analysis, and consumer

complaints to dealers, inter alia, Defendant was aware of the premature failure of the

turbocharger in the Class Vehicles and fraudulently concealed the defect from Plaintiffs and

members of the Classes.

          56.    Within the time period of any applicable statutes of limitations, Plaintiffs and

                                                 26
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 30 of 61 PageID: 30




members of the Classes could not have discovered through the exercise of reasonable

diligence that Defendant was concealing the Turbocharger Defect.

          57.     Plaintiffs and members of the Classes did not discover and did not know of any

facts that would have caused a reasonable person to suspect that Defendant was concealing a

latent defect and/or that the Class Vehicles contained an exhaust manifold/Turbocharger

component prone to premature failure or safety risk. As alleged herein, the existence of the

Turbocharger Defect and safety risk were material to Plaintiffs and members of the Classes at all

relevant times.

          58.     At all times, Defendant is and was under a continuous duty to disclose to

Plaintiffs and members of the Classes the true standard, quality and grade of the Class Vehicles

and to disclose the Turbocharger Defect and potential safety risk associated with the

premature failure of the system.

          59.     Defendant knowingly, actively, and affirmatively concealed the facts alleged

herein including the Turbocharger Defect. Plaintiffs and members of the Classes reasonably

relied on Defendant’s knowing, active and affirmative concealment. Knowledge

          60.     For these reasons, all applicable statutes of limitation have been tolled based on

the discovery rule and Defendant’s fraudulent concealment, and Defendant is estopped from

relying on any statutes of limitations in defense of this action.


 VI.     CHOICE OF LAW ALLEGATIONS


           61. Because this action is brought in New Jersey, New Jersey’s choice of law regime

governs the state law allegations in this Complaint.

           62. Because JLRNA is headquartered in New Jersey, and made all decisions related to

these claims in this State, New Jersey has a substantial connection to, and materially greater

                                                  27
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 31 of 61 PageID: 31




interest in, the rights, interests, and policies involved in this action compared to any other state.

Application of New Jersey law to JLRNA and the claims of all Class members would accordingly

not be arbitrary or unfair. Accordingly, under New Jersey’s choice of law analysis, New Jersey

law should apply to the claims of all Class members regardless of the place of purchase or

residence


 VII.    CLASS ACTION ALLEGATIONS


         63.     Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(1), (b)(2) and/or (b)(3) on behalf of the following Class and alternative Sub-Classes:

         All persons or entities in the United States that purchased, leased, or own a Class
         Vehicle (the “Nationwide Class” or “Class”);

         All persons or entities in New Jersey that purchased, leased or own a Class Vehicle (the
         “New Jersey Sub-Class”);

         All persons or entities in Michigan that purchased, leased, or own a Class Vehicle (the
         “Michigan Sub-Class”);

         All persons or entities in Oklahoma that purchased, leased, or own a Class Vehicle (the
         “Oklahoma Sub-Class”) (together with the New Jersey Sub-Class and the Oklahoma
         Sub-Class (the “Sub-Classes”).

         64.     Excluded from the Class and Sub-Class is Defendant and its parents, subsidiaries

and corporate affiliates. Plaintiffs reserve the right to revise the definition of the Class and

Sub-Class based upon subsequently discovered information and reserves the right to establish

additional subclasses where appropriate. The Class and Sub-Class are collectively referred to

herein as the “Classes.”

         65.     The Classes are so numerous that joinder of all members is impracticable.

Plaintiffs believe that there are thousands of proposed members of the Classes throughout the

United States.


                                                  28
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 32 of 61 PageID: 32




         66.   Common questions of law and fact exist as to all members of the Classes and

predominate over any issues solely affecting individual members of the Classes. The common

and predominating questions of law and fact include, but are not limited to:

           a. Whether the exhaust Turbocharger in the Class Vehicles is defective and prone to
              premature failure;

           b. Whether the Turbocharger in the Class Vehicles presents a safety risk;


           c. Whether Defendant knew or should have known that the Turbocharge Defect;


           d. Whether Defendant breached its duty to disclose the existence of the Tubrocharger
              Defect;


           e. Whether Defendant intentionally and knowingly falsely misrepresented,
              concealed, suppressed and/or omitted material facts about the Turbocharger
              Defect;


           f. Whether Defendant negligently falsely misrepresented or omitted material facts
              including the existence of the Tubrochrger Defect;



           g. Whether Defendant breached its express and/or implied contractual duties to s and
              members of the Classes;


           h. Whether Defendant breached its express and/or implied warranties;


           i. Whether Defendant violated the Magnuson-Moss Warranty Act, 15 U.S.C. §
              2301, et seq. and/or any other statutory duties under state laws;


           j. Whether Defendant was unjustly enriched by the conducted alleged herein;


           k. Whether Defendant actively concealed material facts from Plaintiffs and members
              of the Classes in order to, inter alia, sell more Class Vehicles and/or transfer the
              costs associated with repair or replacement of the Turbocharger to Plaintiffs and
              the Classes; and


           l. Whether damages, restitution, equitable, injunctive, compulsory, or other relief is

                                                29
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 33 of 61 PageID: 33




                warranted.


          67.   Plaintiffs’ claims are typical of the claims of the Classes Plaintiffs seek to

represent. As alleged herein, Plaintiffs and the Classes sustained damages arising out of the same

illegal actions and conduct by Defendant.

          68.   Plaintiffs are willing and prepared to serve the Class and Sub-Class in a

representative capacity with all of the obligations and duties material thereto. Plaintiffs will fairly

and adequately protect the interests of the Class and Sub-Class and has no interests adverse to or

in conflict with the interests of the other members in the Classes.

          69.   Plaintiffs’ interests are co-extensive with and are not antagonistic to those of

absent members within the Classes. Plaintiffs will undertake to represent and protect the interests

of absent members within the Classes and will vigorously prosecute this action.

          70.   Plaintiffs have engaged the services of the undersigned counsel. Counsel is

experienced in complex litigation, will adequately prosecute this action, and will assert and

protect the rights of, and otherwise represent, Plaintiffs and absent members of the Classes.

          71.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiffs know of no difficulty to be encountered in the

management of this litigation that would preclude its maintenance as a class action.

          72.   Class action status is warranted under Rule 23(b)(3) because questions of law or

fact common to the members of the Classes predominate over any questions affecting only

individual members, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

          73.   The Classes may also be certified under Rule 23(b)(1)(A) and (B) because the

prosecution of separate actions by individual members of the Classes would create a risk of


                                                  30
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 34 of 61 PageID: 34




inconsistent or varying adjudications with respect to individual members of the Classes, which

would establish incompatible standards of conduct for Defendant, would be dispositive of the

interests of nonparties to the individual adjudications, and would substantially impair the ability

of such nonparties to protect their interests.

          74.   The Classes may also be certified under Rule 23(b)(2) because Defendant has

acted on grounds generally applicable to the Classes, thereby making it appropriate to award

final injunctive relief or corresponding declaratory relief with respect to the Classes.

          75.   The interest of members within the Classes in individually controlling the

prosecution of separate actions is theoretical and not practical. The Classes have a high degree

of similarity and are cohesive, and Plaintiffs anticipate no difficulty in the management of this

matter as a class action.


 VIII. CLAIMS FOR RELIEF


 A. Claims Brought on Behalf of the Nationwide Class

                                                 COUNT I
                                                  (Fraud)

          76.   Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

          77.   Plaintiffs bring this count on behalf of themselves and the members of the Classes.

          78.   Defendant intentionally and knowingly falsely misrepresented, concealed,

suppressed and/or omitted material facts including the standard, quality or grade of the Class

Vehicles and the fact that the Turbocharger in the Class Vehicles is defective and prone to

premature failure, exposing drivers, occupants and members of the public to worsened

performance and safety risks with the intent that Plaintiffs and members of the Nationwide Class


                                                    31
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 35 of 61 PageID: 35




rely on Defendant’s misrepresentations and omissions. As a direct result of Defendant’s

fraudulent conduct, members of the Nationwide Class have suffered actual damages.

         79.   As a result of Defendant’s failure to disclose to members of the Nationwide Class

the material fact that the turbocharger component installed in the Class Vehicles is defective

and prone to premature failure, owners and lessors of the Class Vehicles are required to

spend   thousands of dollars to repair or replace the Turbocharger. The fact that the

Turbocharger is defective and prone to premature failure is material because no reasonable

consumer expects that he or she will have to spend thousands of dollars for diagnosis, repair or

replacement of the Turbocharger before the end of the useful life of the engine, and because

Plaintiffs and members of the Classes had a reasonable expectation that the vehicles would not

suffer from a premature failure of the Turbocharger that would present a safety risk.

         80.   The fact that the Tu rb ocharger is defective and prone to premature failure is

also material because it presents a safety risk and places the driver and occupants at risk of

serious injury or death. When the Turbocharger fails, drivers may be unable to accelerate or

maintain speed or may experience catastrophic engine failure. Drivers and occupants of the

Class Vehicles are at risk for rear-end collisions or other accidents caused by the inability to

maintain an appropriate speed, and the general public is also at risk for being involved in an

accident with a Class Vehicle that suddenly stops or is unable to maintain an appropriate speed.

Plaintiffs and members of the Classes would not have purchased the Class Vehicles but for

Defendant’s omissions and concealment of material facts regarding the nature and quality of

the Class Vehicles and existence of the Turbocharger Defect, or would have paid less for the

Class Vehicles.

         81.   Defendant knew its false misrepresentation, concealment and suppression of



                                                32
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 36 of 61 PageID: 36




material facts was false and misleading and knew the effect of concealing those material facts.

Defendant knew its concealment and suppression of the Turbocharger Defect would sell more

Class Vehicles and would discourage Plaintiffs and Class members from seeking replacement

or repair of the exhaust manifold/Turbocharger component within the warranty periods.

Further, Defendant intended to induce Plaintiffs and members of the Nationwide Class into

purchasing or leasing the Class Vehicles and discourage them from seeking replacement or

repair of the      turbocharger component within the warranty periods, thereby unlawfully

transferring the cost of repair or replacement from Defendant to Plaintiffs and Class members,

in order to decrease costs and increase profits.

         82.    Defendant acted with malice, oppression and fraud.

         83.    Plaintiffs and members of the Classes reasonably relied upon Defendant’s

knowing, affirmative and active false representations, concealment and omissions. As a direct

and proximate result of Defendant’s false representations, omissions and active concealment

of material facts regarding the Turbocharger Defect, Plaintiffs and members of the Nationwide

Class have suffered actual damages in an amount to be determined at trial.

                                            COUNT II
                                       (Breach of Contract)

         84.    Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

         85.    Plaintiffs bring this count on behalf of themselves and the members of the Classes.

         86.    Every purchase or lease of a Class Vehicle from an authorized dealer of the Class

Vehicles constitutes a contract between the Defendant and the purchaser or lessee. Defendant

materially breached these contracts by selling or leasing defective Class Vehicles to Plaintiffs and

Class members and by misrepresenting the standard, quality or grade of the Class Vehicles

                                                   33
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 37 of 61 PageID: 37




and/or failing to disclose the existence of the Turbocharger Defect. The existence of the

Turbocharger Defect at the time of lease or sale rendered the Class Vehicles substantially less

valuable than the vehicles Defendant advertised and promised to deliver to Plaintiffs and Class

members.

         87.   Defendant’s misrepresentations and omissions and failure to disclose the

existence of the Turbocharger Defect caused Plaintiffs and Class members to enter into

agreements to purchase or lease their Class Vehicles. Plaintiffs and Class members would not

have purchased or leased their Class Vehicles, or would have paid less for their Class Vehicles,

but for Defendant’s misrepresentations and omissions. Plaintiffs and Class members overpaid

for their Class Vehicles and did not receive the benefit of their bargain.

         88.   Defendant also breached the implied covenant of good faith and fair dealing

implied in its contracts with Plaintiffs and members of the Classes by providing Class Vehicles

that contain an undisclosed Turbocharger Defect that is prone to premature failure and presents

a safety risk to drivers and occupants of the Class Vehicles. Defendant further breached the

implied covenant of good faith and fair dealing by providing limited warranties on Class

Vehicles that contain a known latent defect in the Turbocharger that Defendant knew or

should have known would fail beyond the warranty periods. Defendant acted in bad faith in

order to sell additional Class Vehicles and/or transfer the cost of repair or replacement of the

defective exhaust manifold/Turbocharger to Plaintiffs and Class Members.

         89.   As a direct and proximate result of Defendant’s breach of its express and

implied duties, Plaintiffs and Class members have been damaged in an amount to be proven at

trial, including, but not limited to, compensatory damages, incidental and consequential

damages, and other damages allowed by law.



                                                  34
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 38 of 61 PageID: 38




                                           COUNT III
                                  (Negligent Misrepresentation)

           90.   Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

           91.   Plaintiffs bring this count on behalf of themselves and the members of the

Classes.

           92.   Defendant owed a duty to disclose the defective turbocharger and its

corresponding safety risk to Plaintiffs and members of the Classes because Defendant possessed

superior and exclusive knowledge regarding the defect and the risks associated with the

Turbocharger’s failure.

           93.   Defendant negligently misrepresented and omitted material facts including the

standard, quality or grade of the Class Vehicles and the fact that the Turbocharger installed in the

Class Vehicles is defective and prone to premature failure, exposing drivers, occupants and

members of the public to safety risks. As a direct result of Defendant’s negligent conduct,

members of the Classes have suffered actual damages.

           94.   As a result of Defendant’s failure to disclose, in owners’ manuals, maintenance

schedules or elsewhere, to members of the Classes the material fact that the Turbocharger

installed in the Class Vehicles is defective and prone to premature failure, owners and lessors

of the Class Vehicles are required to spend thousands of dollars to repair or replace the

Turbocharger or sell their vehicles at a substantial loss. The fact that the Turbocharger installed

in the Class Vehicles is prone to premature failure is material because no reasonable consumer

expects that he or she will have to spend thousands of dollars for diagnosis, repair or

replacement of the Turbocharger before the end of the useful life of the engine, and because

Plaintiffs and members of the Class had a reasonable expectation that the vehicles would not

                                                 35
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 39 of 61 PageID: 39




suffer from a premature failure of the Turbocharger that would present a safety risk.

          95.   The fact that the Turbocharger installed in the Class Vehicles is prone to

premature failure is also material because it presents a safety risk and places the driver and

occupants at risk of serious injury or death. When the Turbocharger fails, drivers may be unable

to accelerate or maintain speed or may experience catastrophic engine failure. Drivers and

occupants of the Class Vehicles are at risk for rear-end collisions or other accidents caused by

the inability to maintain an appropriate speed, and the general public is also at risk for being

involved in an accident with a Class Vehicle that suddenly stops or is unable to maintain an

appropriate speed. Plaintiffs and members of the Classes would not have purchased the Class

Vehicles but for Defendant’s negligent false representations and omissions of material facts

regarding the nature and quality of the Class Vehicles and existence of the Turbocharger

defect, or would have paid less for the Class Vehicles.

          96.   Plaintiffs and members of the Classes justifiably relied upon Defendant’s negligent

false representations and omissions of material facts. As a direct and proximate result of

Defendant’s negligent false representations and omissions of material facts regarding the

standard, quality or grade of the Class Vehicles and/or the Turbocharger defect, Plaintiffs and

members of the Nationwide Class have suffered an ascertainable loss and actual damages in an

amount to be determined at trial.


                                             COUNT IV
                                    (Breach of Express Warranty)


          97.   Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

          98.   Plaintiffs bring this count on behalf of themselves and the Classes.


                                                 36
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 40 of 61 PageID: 40




            99.   Defendant marketed the Class Vehicles as innovative, high-performance,

dynamic, and environmentally friendly vehicles. Such representations formed the basis of the

bargain in Plaintiffs’ and Class Members’ decisions to purchase or lease the Class Vehicles.

            100. Defendant is and w as at all relevant times a merchant and seller of motor

vehicles as defined under the Uniform Commercial Code.

            101. With respect to leases, Defendant is and was at all relevant times a lessor of

motor vehicles as defined under the Uniform Commercial Code.

            102. The Class Vehicles are and were at all relevant times goods within the meaning of

the Uniform Commercial Code.

            103. In connection with the purchase or lease of each of the Class Vehicles,

Defendant provided warranty coverage for the Class Vehicles under one or more manufacturer’s

warranties. Under the warranties provided to members of the Classes, Defendant promised to

repair or replace covered defective engine components arising out of defects in materials

and/or workmanship, including the Turbocharger, at no cost to owners and lessors of the Class

Vehicles.

            104. However, given the latent nature of the defective Turbocharger, Defendant knew

or should have known that the majority of failures would occur outside the warranty periods,

leaving Class Members with substantial repair bills.

            105. Defendant’s warranties formed a basis of the bargain that was reached when

Plaintiffs and members of the Classes purchased or leased their Class Vehicles.

            106. Plaintiffs and the members of the Classes experienced the existence of the

Turbocharger Defect but had no knowledge of the existence of the defect, which was known and

concealed by Defendant. Despite the existence of the warranties, Defendant failed to inform



                                                 37
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 41 of 61 PageID: 41




Plaintiffs and members of the Classes that the Class Vehicles contained the Turbocharger Defect

during the warranty periods, and thus, wrongfully transferred the costs of repair or replacement

of the Turbocharger to Plaintiffs and members of the Classes.

         107. Defendant breached the express warranties by promising to repair and correct a

manufacturing defect or defect in materials or workmanship of any parts they supplied, but failing

to do so during the terms of the warranties.

         108. On information and belief, Defendant has not repaired or replaced the

Turbocharger free of charge for Plaintiffs and members of the Classes despite the Turbocharger

Defect in the Class Vehicles at the time of sale or lease.

         109. Defendant was provided notice of the Turbocharger Defect by numerous

consumer complaints made to authorized dealers nationwide, complaints to NHTSA, and through

its own testing. Affording Defendant a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here because Defendant has known of and concealed

the Turbocharger Defect and, on information and belief, has refused to repair or replace the

Turbocharger Defect free of charge outside of the warranty periods despite the defect’s existence

at the time of sale or lease of the Class Vehicles.

         110. Defendant’s attempt to disclaim or limit recovery to the terms of the express

warranties is unconscionable and unenforceable here. Specifically, Defendant’s warranty

limitation is unenforceable because they knowingly sold or leased a defective product without

informing consumers about the defect. The time limits contained in Defendant’s warranty

periods were also unconscionable and inadequate to protect Plaintiffs and the Class members.

Among other things, Plaintiffs and the Class members had no meaningful choice in determining

these time limitations, the terms of which unreasonably favored Defendant. A gross disparity in



                                                  38
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 42 of 61 PageID: 42




bargaining power existed between Defendant and Class members, and Defendant knew or

should have known that the Class Vehicles were defective at the time of sale or lease and that the

Turbocharger would fail well before their useful lives.

            111. Further, the warranties promising to repair and/or correct a manufacturing defect

fails in their essential purpose because the contractual remedy is insufficient to make

Plaintiffs and the other members of the Classes whole because, on information and belief,

Defendant have failed and/or have refused to adequately provide the promised remedies within

a reasonable time.

            112. Defendant knew that the Class Vehicles were inherently defective and did not

conform to its warranties and Plaintiffs and the members of the Classes were induced to purchase

or lease the Class Vehicles under false and/or fraudulent pretenses.

            113. As a direct and proximate result of Defendant’s breach of express warranties,

Plaintiffs and the members of the Classes have been damaged in an amount to be determined

at trial.

            114. Finally, because of Defendant’s breach of express warranty as set forth herein,

Plaintiffs and the members of the Classes assert, as additional and/or alternative remedies, the

revocation of acceptance of the goods and the return to Plaintiffs and members of the Classes

of the purchase or lease price of all Class Vehicles currently owned or leased, and for such

other incidental and consequential damages as allowed.

                                           COUNT V
                                  (Breach of Implied Warranty)

            115. Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.




                                                 39
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 43 of 61 PageID: 43




          116. Plaintiffs bring this count on behalf of themselves and members of the Nationwide

Class.

          117. Plaintiffs and Class Members purchased or leased the Class Vehicles from

Defendant by and through Defendant’s authorized agents for retail sales, or were otherwise

expected to be the eventual purchasers of the Class Vehicles when bought from a third party. At

all relevant times, Defendant was the manufacturer, distributor, warrantor, and/or seller of Class

Vehicles. Defendant knew or had reason to know of the specific use for which the Class Vehicles

were purchased or leased.

          118. Defendant is and was at all relevant times merchants and sellers of motor

vehicles as defined under the Uniform Commercial Code.

          119. With respect to leases, Defendant is and was at all relevant times lessors of motor

vehicles as defined under the Uniform Commercial Code.

          120. The Class Vehicles are and were at all relevant times goods within the meaning of

the Uniform Commercial Code.

          121. Defendant impliedly warranted that the Class Vehicles were in merchantable

condition and fit for the ordinary purpose for which vehicles are used.

          122. The Class Vehicles, when sold or leased and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose of providing safe and reliable

transportation. The Class Vehicles contain an inherently defective Turbocharger (at the time

of sale or lease and thereafter) and present an undisclosed safety risk to drivers and

occupants. Thus, Defendant breached its implied warranty of merchantability.




                                                40
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 44 of 61 PageID: 44




           123. Under normal circumstances, a properly designed and manufactured Turbocharger

should last for the life of the engine without the need for repair or replacement. Defendant cannot

disclaim this implied warranty as it knowingly sold or leased a defective product.

           124. Defendant was provided notice of the Turbocharger Defect by numerous

consumer complaints made to its authorized dealers nationwide, complaints to NHTSA, and

through its own testing. Affording Defendant a reasonable opportunity to cure its breach of implied

warranties would be unnecessary and futile here because Defendant has known of and concealed

the Turbocharger defect and, on information and belief, has refused to repair or replace the

Turbocharger free of charge outside of the warranty periods despite the defect’s existence at the

time of sale or lease of the Class Vehicles.

           125. As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiffs and members of the Classes have been damaged in an amount to

be proven at trial.

           126. Defendant’s attempt to disclaim or limit the implied warranty of merchantability

vis-à-vis consumers is unconscionable and unenforceable here. Specifically, Defendant’s

warranty limitation is unenforceable because they knowingly sold or leased a defective product

without informing consumers about the defect. The time limits contained in Defendant’s warranty

periods were also unconscionable and inadequate to protect Plaintiffs and the Class members.

Among other things, Plaintiffs and the Class members had no meaningful choice in determining

these time limitations, the terms of which unreasonably favored Defendant. A gross disparity

in bargaining power existed between Defendant and Class members, and Defendant knew or

should have known that the Class Vehicles were defective at the time of sale or lease and that the

Turbocharger would fail well before their useful lives.



                                                41
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 45 of 61 PageID: 45




          127. Plaintiffs and Class members have complied with all obligations under the

warranty, or otherwise have been excused from performance of said obligations as a result of

Defendant’s conduct described herein. Further, given the latent nature of the Turbocharger defect,

Defendant knew or should have known that the majority of Turbocharger failures likely would

occur outside of the warranty periods and have wrongfully transferred the costs of repair or

replacement to Plaintiffs and members of the Classes through Defendant’s fraudulent concealment

of the defect. These costs are significant and range in the thousands of dollars, and no reasonable

consumer expects to incur such costs during the useful life of the engine.

          128. The applicable statute of limitations for the implied warranty claim has been

tolled by the discovery rule, fraudulent concealment and the terms of the express warranty.


                                         COUNT VI
                (Violation of the Magnuson-Moss Warranty Act (“MMWA”)
                                   15 U.S.C. § 2301, et seq.
                              On behalf of the Nationwide Class)

          129. Plaintiffs incorporate and reallege each preceding paragraph as though fully set forth

herein.

          130. Plaintiffs bring this count on behalf of themselves and the members of the

Nationwide Class.

          131. Plaintiffs satisfy the MMWA jurisdictional requirement because they allege

diversity jurisdiction under CAFA, 28 U.S.C. § 1332(d)(2).

          132. Plaintiffs and members of the Classes are “consumers” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

          133. Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).



                                                42
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 46 of 61 PageID: 46




            134. The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

            135. The MMWA provides a cause of action for any consumer who is damaged by the

failure of a warrantor to comply with a written or implied warranty. 2310(d)(1).

            136. Defendant provided Plaintiffs and members of the Classes with one or more express

warranties, which are covered under 15 U.S.C. § 2301(6). For illustrative purposes, Defendant

currently provides a “Limited Warranty” for new vehicles, which covers the vehicle for four years

or 50,000 miles, whichever comes first, as well as a six-year/unlimited-mileage corrosion

perforation warranty, plus various emissions warranties. 7 Under warranties provided to members

of the Classes, Defendant promised to repair or replace covered defective engine components

arising out of defects in materials and/or workmanship, including the Turbocharger, at no cost

to owners and lessors of the Class Vehicles. However, given the latent nature of the defective

Turbocharger, Defendant knew or should have known that the majority of Turbocharger failures

typically occur outside of the warranty terms.

            137. Any attempt by Defendant to disclaim or limit its express or implied warranties

is unconscionable and unenforceable here. Specifically, Defendant’s warranty limitations are

unenforceable because they knowingly sold or leased a defective product without informing

consumers about the defect. The time limits contained in Defendant’s warranty periods were

also unconscionable and inadequate to protect Plaintiffs and the Class members. Among other

things, Plaintiffs and the Class members had no meaningful choice in determining these time

limitations, the terms of which unreasonably favored Defendant. A gross disparity in bargaining

power existed between Defendant and Class members, and Defendant knew or should have



7
    https://www.landroverusa.com/ownership/vehicle-warranty.html (last visited 10/12/2020)
                                                 43
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 47 of 61 PageID: 47




known that the Class Vehicles were defective at the time of sale or lease and that the Turbocharger

would fail well before their useful lives.

           138. Defendant breached these warranties by misrepresenting the standard, quality or

grade of the Class Vehicles and failing to disclose and fraudulently concealing the existence of

the Turbocharger defect. Without limitation, the Class Vehicles share a common Turbocharger

defect in design, material, manufacturing and/or workmanship that is prone to premature failure

and fails to operate as represented by Defendant. Defendant has acknowledged that the Class

Vehicles are not of the standard, quality or grade that Defendant represented at the time of purchase

or lease and contain the Turbocharger Defect.

           139. Plaintiffs and members of the Nationwide Class have had sufficient direct dealings

with Defendant or its agents (dealerships) to establish privity of contract between Defendant, on

the one hand, and Plaintiffs and members of the Nationwide Class, on the other hand.

Nonetheless, privity is not required here because Plaintiffs and each of the other Nationwide Class

members are intended third-party beneficiaries of contracts between Defendant and its dealers,

and specifically, of its implied warranties. The dealers were not intended to be the ultimate

users of the Class Vehicles and have no rights under the warranty agreements provided with the

Class Vehicles; the warranty agreements were designed for and intended to benefit purchasers

and lessors of the Class Vehicles only.

           140. Affording Defendant a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile. At the time of sale or lease of each Class Vehicle

and all relevant times thereafter, Defendant knew of the material misrepresentations and

omissions concerning the standard, quality or grade of the Class Vehicles and the existence of

the Turbocharger Defect, but failed to repair or replace the Turbocharger and/or disclose the



                                                 44
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 48 of 61 PageID: 48




Turbocharger Defect. Under the circumstances, the remedies available under          any informal

settlement procedure would be inadequate and any requirement that Plaintiffs resort to an informal

dispute resolution procedure and/or afford Defendant a reasonable opportunity to cure its breach

of warranties is excused and thereby deemed satisfied.

           141. Plaintiffs and the members of the Classes would suffer economic hardship if they

returned their Class Vehicles, but did not receive the return of all payments made by them to

Defendant. Thus, Plaintiffs and members of the Classes have not re-accepted their Class Vehicles

by retaining them.

           142. The amount in controversy of Plaintiffs’ individual claims meet or exceed the sum

of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of interest

and costs, computed on the basis of all claims to be determined in this lawsuit.

           143. Plaintiffs, individually and on behalf of the Classes, seek all damages permitted

by law, including diminution in the value of the Class Vehicles, in an amount to be proven at

trial.

                                          COUNT VII
                                      (Unjust Enrichment)

           144. Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

           145. Plaintiffs bring this count on behalf of themselves and the members of the

Nationwide Class.

           146. Plaintiffs and members of the Classes conferred a benefit on Defendant by leasing

or purchasing the Class Vehicles. Defendant was and should have been reasonably expected to

provide Class Vehicles free from the Turbocharger defect.




                                                 45
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 49 of 61 PageID: 49




           147. Defendant unjustly profited from the lease and sale of the Class Vehicles at

inflated prices as a result of its false representations, omissions and concealment of the

Turbocharger defect in the Class Vehicles.

           148. As a proximate result of Defendant’s false representations, omissions and

concealment of the Turbocharger Defect in the Class Vehicles, and as a result of Defendant’s

ill-gotten gains, benefits and profits, Defendant has been unjustly enriched at the expense of

Plaintiffs and members of the Classes. It would be inequitable for Defendant to retain its ill-

gotten profits without paying the value thereof to Plaintiffs and members of the Nationwide

Class.

           149. Plaintiffs and members of the Classes are entitled to restitution of the amount

of Defendant’s ill-gotten gains, benefits and profits, including interest, resulting from         its

unlawful, unjust and inequitable conduct.

           150. Plaintiffs and members of the Classes seek an order requiring Defendant to

disgorge its gains and profits to Plaintiffs and members of the Classes, together with interest, in a

manner to be determined by the Court.

                                      COUNT VIII
  (Violation of the New Jersey Consumer Fraud Act (“NJCFA”) on behalf of the National
                         and the Alternate New Jersey Sub-Class)

           151. Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

           152. Plaintiffs bring this claim on behalf of themselves and the members of the

Nationwide Class (and alternately, by Plaintiff Flynn-Murphy on behalf of the New Jersey Sub-

Class).




                                                 46
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 50 of 61 PageID: 50




          153. The NJCFA prohibits “[t]he act, use or employment by any person of any

unconscionable commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing, concealment, suppression, or omission of any material fact

with intent that others rely upon such concealment, suppression or omission, in connection with

the sale or advertisement of any merchandise or real estate, or with the subsequent performance

of such person as aforesaid, whether or not any person has in fact been misled, deceived or

damaged thereby, is declared to be an unlawful practice. . . .” N.J.S.A. § 56:8-2.

          154. Plaintiffs and members of the Class are consumers who purchased or leased Class

Vehicles for personal, family, or household use.

          155. In violation of the NJCFA, Defendant employed unconscionable commercial

practices, deception, fraud, false pretense and/or false promise by providing Class Vehicles that

contain the Turbocharger defect and present an undisclosed safety risk to drivers and occupants

of the Class Vehicles. Further, Defendant misrepresented the standard, quality or grade of the

Class Vehicles which were sold or leased with the latent defect and failed to disclose the

Turbocharger defect and corresponding safety risk in violation of the NJCFA.

          156. Defendant’s misrepresentations and fraudulent omissions were material to

Plaintiff Flynn-Murphy and members of the C l a s s . When Plaintiffs and members of the C l as s

purchased or leased their Class Vehicles, they reasonably relied on the reasonable expectation

that the Class Vehicles’ Turbochargers would last beyond the warranty periods without need for

repair or replacement and/or would not pose an unavoidable safety risk. Had Defendant disclosed

that the Turbocharger was prone to premature failure and/or an unavoidable safety risk,

Plaintiffs and members of the Class would not have purchased or leased the Class Vehicles, or

would have paid less for their vehicles. Further, had Defendant disclosed that the Turbochargers



                                                   47
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 51 of 61 PageID: 51




in the Class Vehicles would not last beyond the warranty periods without need for repair

or replacement, Plaintiffs and members of the Class would have demanded repair or replacement

during the warranty periods at no cost to Plaintiffs and members of the Class—as provided for

in Defendant’s warranties.

           157. Defendant knowingly concealed, suppressed and/or omitted the existence of the

Turbocharger defect and safety risk in the Class Vehicles at the time of sale or lease and at all

relevant times thereafter.

           158. Further, Defendant knew that the Turbocharger defect would cause the

Turbocharger to fail before the useful life of the engine, thereby unlawfully transferring the costs

of repair of the Turbocharger to Plaintiffs and members of the Class. Further, Defendant

unconscionably marketed the Class Vehicles to uninformed consumers in order to maximize profits

by selling additional Class Vehicles containing the undisclosed latent defect and corresponding

safety risk.

           159. Defendant owed a duty to disclose the Turbocharger defect and its corresponding

safety risk to Plaintiffs and Class members because Defendant possessed superior and

exclusive knowledge regarding the defect and the risks associated with the Turbocharger’s

failure. Rather than disclose the defect, Defendant intentionally concealed the defect with the

intent to mislead Plaintiffs and the Class members in order to sell additional Class Vehicles and

wrongfully transfer the cost of repair or replacement of the manifold/Turbocharger system’s

failure or failed engine to Plaintiffs and the Class members.

           160. Defendant knew, or should have known, that the Turbocharger defect in the Class

Vehicles could cause loss of engine power while the vehicle was operating. Further, Defendant

knew, or should have known, such loss of power could cause the Class Vehicles to become



                                                 48
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 52 of 61 PageID: 52




involved in rear-end collisions or other accidents, putting vehicle operators, passengers, and other

motorists at risk for injury.

           161. Had Plaintiffs and the Class members known about the Turbocharger defect at

the time of purchase, including the safety hazard posed by the defect and the monetary cost

of repair, they would not have bought the Class Vehicles or would have paid much less for them.

           162. As a direct and proximate result of Defendant’s wrongful conduct in violation of

the NJCFA, Plaintiffs and Class members have suffered and continue to suffer harm by the threat

of sudden and unexpected failure of the Turbocharger and/or actual damages in the amount of

the cost to replace the Turbocharger, essential engine parts or the entire engine, and damages to

be determined at trial. Plaintiffs and Class members have also suffered the ascertainable loss of

the diminished value of their vehicles.

           163. As    a    result   of   Defendant’s   fraudulent   and/or    deceptive    conduct,

misrepresentations and/or knowing omissions, Plaintiffs and the Class members are entitled to

actual damages, treble damages, costs, attorneys’ fees, and other damages to be determined at

trial. See N.J.S.A. § 56:8-19.

           164. Plaintiffs the Class members also seek an order enjoining Defendant’s unlawful,

fraudulent and/or deceptive practices, and any other just and proper declaratory or equitable

relief available under the NJCFA. See N.J.S.A. § 56:8-19.

 B. Allegations on behalf of the alternative subclasses (in addition to Counts I-VII which
    are asserted for the Michigan and Oklahoma subclasses)

                                           COUNT IX
   Violation of the Michigan Consumer Protection Act, (“MCPA”), Mich. Comp. Laws §
          445.901, et seq. (on behalf of Plaintiff Cohn and the Michigan Sub-Class)

           165. Plaintiff Cohn incorporates and realleges each preceding paragraph as though fully

set forth herein.

                                                49
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 53 of 61 PageID: 53




           166. Plaintiff Cohn brings this count on behalf of herself and members of the

Michigan Sub-Class.

           167. Plaintiff Cohn and members of the Michigan Sub-Class are “persons” within the

meaning of the MCPA. See Mich. Comp. Laws § 445.902(1)(d).

           168. Plaintiff Cohn and members of the Michigan Sub-Class are permitted to bring this

action for injunctive relief and actual damages under the MCPA. See Mich. Comp. Laws §

445.911.

           169. Defendant is a “person” engaged in “trade or commerce” within the meaning of

the MCPA. See Mich. Comp. Laws § 445.902(1)(d) and (g).

           170. The MCPA prohibits “[u]nfair, unconscionable, or deceptive methods, acts,

or practices in the conduct of trade or commerce . . . ” Mich. Comp. Laws § 445.903(1).

Defendant engaged in unfair, unconscionable, or deceptive methods, acts or practices prohibited

by the MCPA, including, inter alia: “[r]epresenting that goods or services have . . . characteristics.

. . that they do not have”; “[r]epresenting that goods or services are of a particular standard,

quality, or grade . . . if they are of another”; “[f]ailing to reveal a material fact, the omission

of which tends to mislead or deceive the consumer, and which fact could not reasonably be

known by the consumer”; “[m]aking a representation of fact or statement of fact material

to the transaction such that a person reasonably believes the represented or suggested state of

affairs to be other than it actually is”; and “[f]ailing to reveal facts that are material to the

transaction in light of representations of fact made in a positive manner.” Mich. Comp. Laws §

445.903(1).

           171. Defendant violated the MCPA by employing unfair, unconscionable, or

deceptive acts or practices, and/or by engaging in fraud, misrepresentations, concealment,



                                                   50
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 54 of 61 PageID: 54




suppression and/or omissions of material facts with the intent that others rely upon such

concealment, suppression and/or omissions, in connection with the sale and/or lease of Class

Vehicles.

            172. Defendant knowingly concealed, suppressed and/or omitted material facts

regarding the defective Turbocharger and its corresponding safety risk and performance

issues, and misrepresented the standard, quality or grade of the Class Vehicles, which directly

caused harm to Plaintiff Cohn and members of the Michigan Sub-Class. Plaintiff Cohn and

members      of the Michigan Sub-Class could not reasonably have known about the

Turbocharger Defect and its corresponding safety risk as the information was in the superior

and exclusive control of Defendant.

            173. Defendant intentionally and knowingly misrepresented and concealed,

suppressed and/or omitted facts regarding the Turbocharger Defect with the intent to mislead

Plaintiff Cohn and members of the Michigan Sub-Class. Defendant knew, or should have

known, that the Turbocharger defect was a latent defect and that the Turbocharger was likely to

fail outside of the periods of the manufacturer’s warranties. Defendant also knew, or should

have known, that the Turbocharger Defect in the Class Vehicles could cause catastrophic

engine failure leading to a loss of engine power while the vehicle was operating. Further,

Defendant knew, or should have known, that such loss of power could cause the Class Vehicles

to become involved in rear-end collisions or other accidents, putting vehicle operators,

passengers, and other motorists at risk for injury.

            174. Defendant owed a duty to disclose the Turbocharger Defect and its

corresponding safety risk to Plaintiff Cohn and members of the Michigan Sub-Class because

they possessed superior and exclusive knowledge regarding the defect and the risks associated



                                                  51
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 55 of 61 PageID: 55




with the Turbocharger. Rather than disclose the defect, Defendant engaged in unfair,

unconscionable and deceptive trade practices in order to sell additional Class Vehicles

and wrongfully transfer the cost of repair or replacement of the Turbocharger to Plaintiff

Cohn and members of the Michigan Sub-Class.

           175. Defendant’s     unfair, unconscionable   and deceptive     acts,   affirmative

misrepresentations and/or material omissions regarding the Turbocharger defect were

intended to mislead consumers and misled Plaintiff Cohn and members of the Michigan Sub-

Class.

           176. At all relevant times, Defendant’s unfair, unconscionable and deceptive acts,

affirmative misrepresentations and/or omissions regarding the Turbocharger Defect and its

corresponding safety risk were material to Plaintiff Cohn and members of the Michigan Sub-

Class. When Plaintiff Cohn and members of the Michigan Sub-Class purchased or leased

their Class Vehicles, they reasonably relied on the reasonable expectation that the Class

Vehicles’ Turbochargers were free from latent defects and would last beyond the periods of the

manufacturer’s warranties. Had Defendant disclosed that the Turbocharger was prone to

premature failure and/or an unavoidable safety risk, Plaintiff Cohn and members of the

Michigan Sub-Class would not have purchased or leased the Class Vehicles, or would have

paid less for their vehicles.

           177. Defendant had a continuous duty to Plaintiff Cohn and members of the

Michigan Sub-Class to refrain from unfair and deceptive practices under the MCPA and

to disclose the Turbocharger defect. Defendant’s unfair, unconscionable and deceptive acts,

affirmative misrepresentations and/or material omissions regarding the Turbocharger Defect

and corresponding safety risk are substantially injurious to consumers. As a result        of



                                               52
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 56 of 61 PageID: 56




Defendant’s knowing, intentional concealment, suppression and/or omission of the

Turbocharger defect in violation of the MCPA, Plaintiff Cohn and members of the Michigan

Sub-Class have suffered harm and/or continue to suffer harm by the threat of sudden

and unexpected failure of the Turbocharger and/or actual damages in the amount of the cost

to replace the Turbocharger, essential engine parts or the entire engine, and damages to be

determined at trial. Owners and lessees of Class Vehicles also suffered an ascertainable loss

in the form of the diminished value of their vehicles as a result of Defendant’s unfair,

unconscionable and deceptive acts and practices in the course of their business.

          178. Defendant’s unfair, unconscionable and deceptive acts and practices occurred

in the conduct of trade or commerce.

          179. Defendant has knowingly and willfully engaged in the unfair, unconscionable

and deceptive acts and practices alleged herein. Further, Defendant unconscionably marketed

the Class Vehicles to uninformed consumers in order to maximize profits by selling additional

Class Vehicles containing the undisclosed latent defect and corresponding safety risk.

          180. Defendant’s unfair, unconscionable and deceptive acts and practices affect

the public interest and present a continuing safety risk to Plaintiff Cohn and members of

the Michigan Sub-Class as well as the public.

          181. As a direct and proximate result of Defendant’s violations of the MCPA, Plaintiff

Cohn and members of the Michigan Sub-Class have suffered actual damages and/or injury in

fact.

          182. As a result of Defendant’s unlawful conduct, Plaintiff Cohn and members of

the Michigan Sub-Class are entitled to actual damages, costs of litigation, attorneys’ fees,

injunctive and other equitable relief. See Mich. Comp. Laws § 445.911.


                                                53
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 57 of 61 PageID: 57




                                         COUNT X
    Violation of Oklahoma Consumer Protection Act, Okla. Stat. Tit. 15 § 751, et seq.
               (on behalf of Plaintiff McNew and the Oklahoma Sub-Class)

           183. Plaintiff McNew incorporates by reference all allegations in the above preceding

paragraphs as if set forth fully in this count.

           184. Plaintiff McNew asserts this count on behalf of herself and members of the

Oklahoma Sub-Class.

           185. Plaintiff McNew and members of the Oklahoma Sub-Class are persons within

the context of the Oklahoma Consumer Protection Act, Okla. Stat. Tit. 15 § 752 (hereinafter

“OCPA”) who purchased or leased class vehicles in a “consumer transaction” for “personal,

household, or business,” specifically, Okla. Stat. Tit. 15 § 752(2).

           186. Defendant is a person within the context of OCPA § 752(2), and Defendant’s

actions set forth herein occurred in the conduct of trade or commerce.

           187. The OCPA declares unlawful, inter alia, the following acts or practices when

committed in the course of business: “mak[ing] a false or misleading representation, knowingly

or with reason to know, as to the characteristics… uses, [or] benefits of the subject of a consumer

transaction,” or making a false representation, “knowingly or with reason to know, that the

subject of a consumer transaction is of a particular standard, style or model, if it is of another or

“[a]dvertis[ing], knowingly or with reason to know, the subject of a consumer transaction with

intent not to sell it as advertised;” and otherwise committing “an unfair or deceptive trade

practice.” See Okla. Stat. Tit. 15, § 753.

           188. In the course of their business, Defendant violated the OCPA by knowingly

misrepresenting and intentionally concealing material facts regarding the Class Vehicles and

specifically, the Turbocharger Defect, with the intent to deceive Plaintiff McNew and the


                                                  54
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 58 of 61 PageID: 58




Oklahoma Sub Class. This conduct is injurious to the public interest because it injured other

persons, had the capacity to injure other persons and/or has the capacity to injure other persons.

Specifically, in marketing the Class Vehicles, Defendant engaged in one or more of the

following unfair or deceptive acts or practices that are proscribed ty the OCPA:

           a. Representing that the Class Vehicles have characteristics, uses, benefits and/or
              qualities they do not possess;

           b. Representing that the Class Vehicles are of a particular standard, quality, or
              grade, when they are not;

           c. Advertising the Class Vehicles with the intent not to sell them as advertised, and
              failing to state a material fact that deceives or tends to deceive; and


           d. Selling Class Vehicles knowing that a service, replacement or repair was
              needed.


          189. Defendant’s scheme and concealment of the true characteristics of the Class

Vehicles and, specifically, the Turbocharger Defect, were material to Plaintiff McNew and the

Oklahoma Sub-Class, and Defendant misrepresented, concealed, or failed to disclose the truth

with the intention that Plaintiff McNew and members of the Oklahoma Sub-Class would rely

on the misrepresentations, concealments, and omissions. Had they known the truth, Plaintiff

McNew and the Oklahoma Sub-Class would not have purchased the Class Vehicles, or would

have paid significantly less for them.

          190. Defendant violated the OCPA by failing to inform class vehicle owners prior to

purchase and/or during the warranty period that class engines contained defects and would

require regular replacement of expensive internal engine components such as the

Turbocharger.

          191. Defendant had an ongoing duty to Plaintiff McNew and the Oklahoma Sub-



                                                 55
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 59 of 61 PageID: 59




Class to refrain from unfair and deceptive practices under the OCPA in the course of their

business. Specifically, Defendant owed the Sub-Class members a duty to disclose all the

material facts concerning the Class Vehicles and, specifically, the Turbocharger Defect because

they possessed exclusive knowledge, they intentionally concealed it from Plaintiff McNew and

the Oklahoma Sub-Class, and/or they made misrepresentations that were rendered misleading

because they were contradicted by withheld facts.

          192. Plaintiff McNew and the Oklahoma Sub-Class members suffered ascertainable

loss and actual damages as a direct and proximate result of Defendant’s concealment,

misrepresentations, and/or failure to disclose material information.

          193. Plaintiff McNew and members of the Oklahoma Sub-Class experienced

premature class engine failure, diminution of class vehicle resale value, increased repair

and maintenance costs and incurred other substantial monetary damages and inconvenience

          194. Pursuant to Okla. Stat. Tit. 15 § 761.1, Plaintiff McNew and the Oklahoma Sub-

Class demand judgment against the Defendant for restitution, disgorgement, statutory and

actual monetary damages including multiple damages, interest, costs, attorneys’ fees and

injunctive relief including a declaratory judgment and an appropriate court order prohibiting

Defendant from further deceptive acts and practices described in this complaint.


 IX.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

 respectfully request that this Court enter judgment against Defendant and in favor of Plaintiffs

 and the Class and Sub-Classes, and award the following relief:

        1.       An order certifying this action as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure, declaring Plaintiff as the representative of the Class and Sub-Class,

                                                 56
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 60 of 61 PageID: 60




 and Plaintiff’s counsel as counsel for the Class and Sub-Class;

         2.        An order awarding declaratory relief and enjoining Defendant from continuing

 the unlawful, deceptive, fraudulent, harmful, and unfair business conduct and practices

 alleged herein;

         3.    Injunctive and equitable relief in the form of a comprehensive program to repair

 or replace the Turbocharger in all Class Vehicles, and/or buyback all Class Vehicles, and to

 fully reimburse and make whole all Class and Sub-Class members for all costs and

 economic losses;

         4.        A declaration that Defendant is financially responsible for all Class notice and

 the administration of Class relief;

         5.        An order awarding costs, restitution, disgorgement, punitive damages, treble

 damages and exemplary damages under applicable law, and compensatory damages for

 economic loss and out-of-pocket costs in an amount to be determined at trial;

         6.        An order awarding any applicable statutory and civil penalties;

         7.        A declaration that Defendant is required to engage in corrective advertising;

         8.        An order requiring Defendant to pay both pre- and post-judgment interest on any

 amounts awarded;

         9.        An award of costs, expenses and attorneys’ fees as permitted by law; and

         10.       Such other or further relief as the Court may deem appropriate, just, and

 equitable.




                                                   57
Case 2:20-cv-14464-JMV-JBC Document 1 Filed 10/14/20 Page 61 of 61 PageID: 61




 X.      DEMAND FOR JURY TRIAL


        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.



DATED: October 14, 2020                          Respectfully submitted,

                                                 SEEGER WEISS LLP

                                                 By /s/ Christopher A. Seeger
                                                 Christopher A. Seeger
                                                 55 Challenger Road, 6th Fl.
                                                 Ridgefield Park, NJ 07660
                                                 (973) 639-9100
                                                 cseeger@seegerweiss.com

                                                 James E. Cecchi
                                                 CARELLA, BYRNE, CECCHI,
                                                 OLSTEIN, BRODY & AGNELLO, P.C.
                                                 5 Becker Farm Road
                                                 Roseland, New Jersey 07068
                                                 Tel: (973) 994-1700

                                                 Counsel for Plaintiffs and the Proposed Classes




                                                     58
